UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period :	October 1, 2012 — September 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Conservative Fund Annual report 9 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information About the Trustees Officers Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Political events, including the 16-day partial shutdown of the federal government in October, have created an unpredictable environment for investors. Generally, investors prefer clarity, and the drawn-out political wrangling and lack of resolution of the budget and debt ceiling have obscured the way forward for many. Still, markets have shown remarkable resiliency this year, with the S&P 500 Index up approximately 25% as of October 31, 2013. Corporate balance sheets appear to be healthy, and profits remain strong. Moreover, the Federal Reserve has pledged to maintain an aggressive monetary stimulus policy until the U.S. economic recovery establishes a firm footing. Of course, it is impossible to predict political and economic outcomes, but we know from past experience the value of maintaining a long-term perspective when it comes to investing. At Putnam, our investment professionals combine in-depth fundamental research, active investing, and risk management strategies that can serve investors well in any market. By integrating investment innovation with alternative approaches, we offer a diverse set of products for a wide range of financial goals. We also strongly emphasize the importance of seeking the guidance of a financial advisor who can help you work toward your investment goals based on your individual time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Conservative Blended Benchmark is administered by Putnam Management and comprises 65% the Barclays U.S. Aggregate Bond Index, 25% the Russell 3000 Index, 5% the MSCI EAFE Index (ND), and 5% the JPMorgan Developed High Yield Index. † The fund’s secondary benchmark, the Putnam Conservative Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. 4 Dynamic Asset Allocation Conservative Fund Interview with your fund’s portfolio manager How did Putnam Dynamic Asset Allocation Conservative Fund perform for the 12months ended September30, 2013? For the majority of the period, the fund maintained a slight overweight to equities and high-yield bonds. This allocation strategy was favorable as riskier assets generally outperformed during the period. Putnam Dynamic Asset Allocation Conservative Fund’s class A shares returned 6.46% at net asset value for the 12months ended September30, 2013. The fund outperformed both the Barclays U.S. Aggregate Bond Index, its primary benchmark, and its secondary benchmark, the Putnam Conservative Blended Benchmark. How would you describe the environment for capital markets during the period? Equity markets experienced several sharp shifts during the period. As we think back to the beginning of the period, there was much Wall Street concern regarding the fiscal cliff in the fall of 2012. This created investor anxiety and market volatility. In the first three months of the reporting period, U.S. stocks were flat. After a lackluster fourth quarter of 2012, stocks advanced during the first three months of 2013, with few meaningful pullbacks and limited volatility. However, the leading sectors were defensive ones, including consumer staples and health care. This may have been an indication that investors, while willing to return to equities, remained cautious This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Dynamic Asset Allocation Conservative Fund 5 and skeptical about the prospects for U.S. economic growth. Then, in the spring, markets began to experience weaker performance. This was linked to the Fed’s talk of reducing its massive quantitative easing [QE] program in the May–June time frame. After Fed Chairman Ben Bernanke clarified his comments, markets rallied in July. In August, the Syrian crisis sparked more volatility with the threat of U.S. military intervention. By September, the Syrian crisis had faded, creating a rally in equity markets once again. In September, the Fed decided at its policy meeting to continue its bond-buying program at the pace of $85 billion per month, noting a more uneven economic climate than it had expected based on a weak September unemployment report along with the potential for fiscal discord in Washington. This sent equity prices even higher. Investors immediately began trying to assess when the central bank would begin tapering its bond purchases. Bernanke indicated that the board could still make its first reduction in purchases before year-end. However, he stressed that the Fed is looking for confirmation of a pickup in economic growth, sustained job gains, and proof that the inflation rate is moving toward the central bank’s 2% target. What were the main drivers of performance relative to the secondary custom benchmark during the period? Within equities, positive security selection, as well as a slight overweight to small-cap stocks, aided returns. Security selection in large-cap, small-cap, and international equities helped performance relative to the custom benchmark. A small overweight allocation to both U.S. large-cap and international equities aided performance. Allocations are shown as a percentage of the fund’s net assets as of 9/30/13. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Dynamic Asset Allocation Conservative Fund Within the fund’s fixed-income allocation, we held a sizable tactical overweight to high-yield bonds, choosing to focus on credit risk rather than interest-rate risk. We rightly believed that high-yield bonds would outperform the more interest-rate-sensitive areas of the market such as U.S. Treasuries. What was your strategy in commodities? On a strategic basis, commodities may make up a smaller slice of the portfolio than stocks and bonds. The fund may hold commodities to enhance diversification, because the performance of commodities is not highly correlated with stocks or bonds. Commodity prices were hit hard during the past 12months, as a result of slowing demand from China and the move out of gold into riskier assets such as equities. Did your asset allocation strategy change at all during the period? In the last weeks of the period, we decided to reduce our overweight to equities, acknowledging the run-up in equity prices and also expressing our concerns about the fiscal deadlock in our nation’s capital. In fact, by the end of the fourth quarter of the fund’s fiscal year, we had moved toward a slightly underweight allocation to equities, removed any exposure to commodities, and narrowed our underweight to interest-rate-sensitive fixed-income assets, creating a more neutral overall positioning relative to the benchmarks. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 9/30/13. Short-term holdings, TBA commitments and derivatives, if any, are excluded. Holdings may vary over time. Dynamic Asset Allocation Conservative Fund 7 How did you use derivatives during the period? We used futures contracts to manage exposure to market risk, equitize cash holdings, hedge prepayment and interest rate risk and gain exposure to interest rates. We also owned credit default swaps to hedge credit risk and market risk, or to gain exposures to certain securities or groups of securities. What are your thoughts on the recent volatility and the future course for U.S. interest rates? The Fed’s talk of reducing stimulus during the May–June time frame triggered unease among bond investors, and the rise in yields that we saw during that period was dramatic. When the Fed chose not to reduce its bond purchases in September, yields decreased partially — retracing their earlier move. In our opinion, the Fed concluded this past spring that the economy had entered a much healthier phase than when the latest round of QE began in late 2012, and that if the pace of improvement continued, it would be prudent to begin dialing back its bond-buying program. However, as I mentioned, at its September meeting, the central bank decided to wait for further evidence of improvement in economic growth and the labor market before setting a timetable for tapering. In short, Fed officials now appear more concerned about softness in recent economic data. After the close of the period, President Barack Obama nominated Janet Yellen as Fed chairman. If she is confirmed by Congress, Yellen would succeed Bernanke, who completes his second term on January31, 2014. Yellen, vice chairman of the Fed, is considered by many investors to be as equally This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Dynamic Asset Allocation Conservative Fund dovish as Bernanke, so it may be that QE will be with us for a while. The fund modestly increased its distribution rate during the period. What led to that decision? In June, we increased the fund’s monthly distribution rate per class A share from $0.013 to $0.015, due to an increase in interest and dividend income earned in the fund. Similar changes were made to the other classes. What is your outlook? As we know, markets dislike uncertainty, but unfortunately that remains the current state of affairs in the investment environment as we move into the fourth quarter. We expect further turmoil in Washington as lawmakers work toward a budget resolution and to raise the debt ceiling. Given this dynamic and the run-up in stock prices over the past few quarters, we believe investors may feel the time is coming for the equity market to give back some of its gains. Equity prices are not overly expensive, in our view, but they’re not cheap, either. On a global basis, given the uncertain fiscal, monetary, and macroeconomic picture, we believe hewing close to neutral in our asset allocation strategy is the wisest course at present. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Asset Allocation Conservative Fund 9 Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS With the U.S. Federal Reserve facing the formidable challenge of starting to unwind its unprecedented monetary stimulus program, President Barack Obama in October nominated Janet Yellen to chair the world’s most powerful central bank. Ben Bernanke completes his second four-year term as Fed chairman on January31, 2014. If she receives congressional confirmation, Yellen, vice chairman of the Fed since 2010 and a key architect of the central bank’s $85-billion-a-month asset-purchase program, would become the first woman to lead the central bank in its 100-year history. Bernanke, who led the Fed in its efforts to help the U.S. economy withstand the worst financial crisis since the 1930s, has said that the central bank will not taper its monthly bond purchases until U.S. economic data, particularly with respect to employment, show further improvement. The Fed has also pledged to hold short-term interest rates near zero until the nation’s unemployment rate, which stood at 7.2% as of September 30, 2013, reaches 6.5%, provided inflation remains in check. 10 Dynamic Asset Allocation Conservative Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (2/7/94) (2/18/94) (9/1/94) (2/7/95) (1/21/03) (7/2/12) (7/2/12) (7/14/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 5.92% 5.60% 5.13% 5.13% 5.12% 5.12% 5.38% 5.19% 5.76% 6.20% 6.20% 6.20% 10 years 66.05 56.50 54.19 54.19 54.29 54.29 58.01 52.48 65.17 71.19 71.31 71.07 Annual average 5.20 4.58 4.43 4.43 4.43 4.43 4.68 4.31 5.15 5.52 5.53 5.52 5 years 46.51 38.09 41.66 39.66 41.20 41.20 43.18 38.17 45.91 49.05 49.16 48.95 Annual average 7.94 6.67 7.21 6.91 7.14 7.14 7.44 6.68 7.85 8.31 8.33 8.30 3 years 22.12 15.10 19.42 16.42 19.52 19.52 20.35 16.14 21.42 23.19 23.28 23.11 Annual average 6.89 4.80 6.09 5.20 6.12 6.12 6.37 5.11 6.68 7.20 7.22 7.18 1 year 6.46 0.34 5.72 0.72 5.74 4.74 5.98 2.27 6.26 6.87 6.94 6.80 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Dynamic Asset Allocation Conservative Fund 11 Comparative index returns For periods ended 9/30/13 Lipper Mixed-Asset Barclays Putnam Target Allocation U.S. Aggregate Conservative Conservative Funds Bond Index Blended Benchmark category average* Annual average (life of fund) 5.84% —† 5.51% 10 years 56.70 80.79% 64.88 Annual average 4.59 6.10 5.07 5 years 30.14 43.34 38.66 Annual average 5.41 7.47 6.70 3 years 8.83 22.10 19.33 Annual average 2.86 6.88 6.05 1 year –1.68 4.96 4.91 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/13, there were 353, 298, 271, 110, and 13 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Conservative Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $15,419 and $15,429, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,248. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $16,517, $17,119, $17,131, and $17,107, respectively. 12 Dynamic Asset Allocation Conservative Fund Fund price and distribution information For the 12-month period ended 9/30/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 12 12 12 12 12 12 12 12 Income $0.164 $0.089 $0.089 $0.113 $0.139 $0.195 $0.201 $0.188 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/12 $9.88 $10.48 $9.81 $9.78 $9.79 $10.15 $10.11 $9.90 $9.90 $9.90 9/30/13 10.35 10.98 10.28 10.25 10.26 10.63 10.60 10.38 10.38 10.38 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/12 1.08% 1.83% 1.83% 1.58% 1.33% 0.78%* 0.71%* 0.83% Annualized expense ratio for the six-month period ended 9/30/13† 1.04% 1.79% 1.79% 1.54% 1.29% 0.74% 0.67% 0.79% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses for class R5 and R6 shares have been annualized. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Dynamic Asset Allocation Conservative Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2013, to September 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.26 $9.04 $9.04 $7.78 $6.52 $3.75 $3.39 $4.00 Ending value (after expenses) $1,017.20 $1,013.50 $1,013.50 $1,015.70 $1,017.50 $1,019.80 $1,019.00 $1,019.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2013, use the following calculation method. To find the value of your investment on April 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.27 $9.05 $9.05 $7.79 $6.53 $3.75 $3.40 $4.00 Ending value (after expenses) $1,019.85 $1,016.09 $1,016.09 $1,017.35 $1,018.60 $1,021.36 $1,021.71 $1,021.11 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Dynamic Asset Allocation Conservative Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Dynamic Asset Allocation Conservative Fund 15 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Conservative Blended Benchmark is a benchmark administered by Putnam Management, comprising 65% the Barclays U.S. Aggregate Bond Index, 25% the Russell 3000 Index, 5% the MSCI EAFE Index (ND), and 5% the JPMorgan Developed High Yield Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2013, Putnam employees had approximately $400,000,000 and the Trustees had approximately $96,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Dynamic Asset Allocation Conservative Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Dynamic Asset Allocation Conservative Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in the sub-management and sub-advisory contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by 18 Dynamic Asset Allocation Conservative Fund Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. Dynamic Asset Allocation Conservative Fund 19 As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The 20 Dynamic Asset Allocation Conservative Fund Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Mixed-Asset Target Allocation Conservative Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2012, there were Dynamic Asset Allocation Conservative Fund 21 333, 292 and 269 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Dynamic Asset Allocation Conservative Fund Financial statements A note about your fund’s auditors A non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Dynamic Asset Allocation Conservative Fund 23 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds and Shareholders of Putnam Dynamic Asset Allocation Conservative Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Dynamic Asset Allocation Conservative Fund (the “fund”) at September 30, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 13, 2013 24 Dynamic Asset Allocation Conservative Fund The fund’s portfolio 9/30/13 COMMON STOCKS (36.4%)* Shares Value Basic materials (2.1%) Agrium, Inc. (Canada) 261 $21,932 Amcor, Ltd. (Australia) 19,057 185,961 American Vanguard Corp. 480 12,922 Andersons, Inc. (The) 649 45,365 Archer Daniels-Midland Co. 1,115 41,077 Asahi Kasei Corp. (Japan) 45,000 338,318 Assa Abloy AB Class B (Sweden) 6,605 303,184 Axiall Corp. 2,419 91,414 BASF SE (Germany) 3,250 311,731 Bemis Co., Inc. 4,000 156,040 BHP Billiton PLC (United Kingdom) 7,991 235,447 BHP Billiton, Ltd. (Australia) 13,515 450,615 Cambrex Corp. † 4,259 56,219 CF Industries Holdings, Inc. 2,130 449,068 Chemtura Corp. † 4,114 94,581 Chicago Bridge & Iron Co., NV 4,700 318,519 Cytec Industries, Inc. 1,900 154,584 Domtar Corp. (Canada) 1,400 111,188 Eastman Chemical Co. 4,800 373,920 Fortune Brands Home & Security, Inc. 7,100 295,573 Horsehead Holding Corp. † 4,740 59,060 Huntsman Corp. 7,200 148,392 Innophos Holdings, Inc. 1,281 67,611 Innospec, Inc. 1,204 56,179 Intrepid Potash, Inc. 650 10,192 Johnson Matthey PLC (United Kingdom) 9,200 418,220 KapStone Paper and Packaging Corp. 1,091 46,695 Koninklijke Boskalis Westminster NV (Netherlands) 4,416 195,595 Koppers Holdings, Inc. 388 16,548 Kraton Performance Polymers, Inc. † 1,292 25,310 L.B. Foster Co. Class A 1,104 50,497 Landec Corp. † 2,902 35,404 Louisiana-Pacific Corp. † 558 9,815 LSB Industries, Inc. † 3,605 120,876 LyondellBasell Industries NV Class A 9,945 728,272 Minerals Technologies, Inc. 508 25,080 Monsanto Co. 13,286 1,386,660 Mosaic Co. (The) 405 17,423 NN, Inc. 3,441 53,542 OM Group, Inc. † 1,169 39,489 Packaging Corp. of America 3,700 211,233 Potash Corp. of Saskatchewan, Inc. (Canada) 1,224 38,287 PPG Industries, Inc. 3,681 614,948 Rio Tinto PLC (United Kingdom) 4,102 200,749 Rio Tinto, Ltd. (Australia) 4,446 256,077 S&W Seed Co. † 3,007 25,169 Dynamic Asset Allocation Conservative Fund 25 COMMON STOCKS (36.4%)* cont. Shares Value Basic materials cont. Sherwin-Williams Co. (The) 2,500 $455,450 Sumitomo Chemical Co., Ltd. (Japan) 85,000 323,414 Sumitomo Metal Mining Co., Ltd. (Japan) 14,000 197,406 Syngenta AG (Switzerland) 820 334,946 Trex Co., Inc. † 1,340 66,370 Tronox, Ltd. Class A 1,139 27,871 Valspar Corp. 3,300 209,319 voestalpine AG (Austria) 7,057 337,441 W.R. Grace & Co. † 2,838 248,041 Wendel SA (France) 1,837 249,016 Capital goods (2.8%) ABB, Ltd. (Switzerland) 13,131 310,579 Aecom Technology Corp. † 5,600 175,112 AGCO Corp. 729 44,046 Aisin Seiki Co., Ltd. (Japan) 8,000 340,607 Alliant Techsystems, Inc. 672 65,560 Altra Holdings, Inc. 2,583 69,509 Astronics Corp. † 569 28,285 Avery Dennison Corp. 5,000 217,600 AZZ, Inc. 1,192 49,897 Ball Corp. 5,400 242,352 Boeing Co. (The) 21,200 2,491,000 Chart Industries, Inc. † 923 113,566 Chase Corp. 1,382 40,603 CNH Industrial NV (Netherlands) † 2,312 28,901 Cummins, Inc. 6,600 876,942 Deere & Co. 426 34,672 Delphi Automotive PLC (United Kingdom) 12,700 741,934 Douglas Dynamics, Inc. 2,262 33,319 DXP Enterprises, Inc. † 485 38,300 European Aeronautic Defence and Space Co. NV (France) 9,222 587,557 Franklin Electric Co., Inc. 1,839 72,457 Generac Holdings, Inc. 1,501 64,003 General Dynamics Corp. 10,700 936,464 Greenbrier Companies, Inc. † 3,150 77,900 HEICO Corp. 487 32,989 Hyster-Yale Materials Holdings, Inc. 495 44,387 IHI Corp. (Japan) 54,000 226,888 II-VI, Inc. † 3,536 66,548 IMI PLC (United Kingdom) 14,804 348,708 Ingersoll-Rand PLC 10,800 701,352 JGC Corp. (Japan) 8,000 288,112 Kadant, Inc. 1,456 48,907 KBR, Inc. 6,900 225,216 Leggett & Platt, Inc. 7,200 217,080 Lindsay Corp. 308 25,139 Lockheed Martin Corp. 8,603 1,097,313 26 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Capital goods cont. McDermott International, Inc. † 10,200 $75,786 Miller Industries, Inc. 1,746 29,647 Mine Safety Appliances Co. 590 30,450 NACCO Industries, Inc. Class A 256 14,188 Northrop Grumman Corp. 8,800 838,288 NSK, Ltd. (Japan) 31,000 315,693 Polypore International, Inc. † 364 14,913 Raytheon Co. 11,431 880,987 Singapore Technologies Engineering, Ltd. (Singapore) 73,000 242,645 Standard Motor Products, Inc. 2,528 81,300 Standex International Corp. 698 41,461 Staples, Inc. S 28,600 418,990 Stoneridge, Inc. † 3,946 42,656 Tenneco, Inc. † 638 32,219 Terex Corp. † 5,600 188,160 THK Co., Ltd. (Japan) 8,800 194,630 TriMas Corp. † 3,329 124,172 Valmont Industries, Inc. 244 33,894 Vinci SA (France) 4,386 254,967 WABCO Holdings, Inc. † 3,100 261,206 WESCO International, Inc. † 671 51,352 Communication services (1.7%) Arris Group, Inc. † 788 13,443 Aruba Networks, Inc. † 865 14,394 AT&T, Inc. 21,691 733,590 BroadSoft, Inc. † 294 10,593 BT Group PLC (United Kingdom) 57,022 316,080 CalAmp Corp. † 2,576 45,415 Comcast Corp. Class A 54,200 2,447,130 Deutsche Telekom AG (Germany) 17,629 255,546 DISH Network Corp. Class A 8,700 391,587 EchoStar Corp. Class A † 4,926 216,448 Frontier Communications Corp. 8,905 37,134 HSN, Inc. 658 35,282 IAC/InterActiveCorp. 9,100 497,497 Inteliquent, Inc. 2,145 20,721 Iridium Communications, Inc. † 3,813 26,233 Loral Space & Communications, Inc. 676 45,785 NeuStar, Inc. Class A † 1,085 53,686 NTT DoCoMo, Inc. (Japan) 14,500 234,844 Orange (France) 16,509 207,016 RingCentral, Inc. Class A † 354 6,379 Ruckus Wireless, Inc. † 1,758 29,587 Tele2 AB Class B (Sweden) 8,348 106,774 Telefonica SA (Spain) † 14,745 229,599 Telenor ASA (Norway) 9,602 219,401 Telstra Corp., Ltd. (Australia) 59,575 276,220 Dynamic Asset Allocation Conservative Fund 27 COMMON STOCKS (36.4%)* cont. Shares Value Communication services cont. TW telecom, inc. † 8,100 $241,907 Ubiquiti Networks, Inc. 2,723 91,466 USA Mobility, Inc. 1,969 27,881 Verizon Communications, Inc. 51,532 2,404,483 Vodafone Group PLC (United Kingdom) 80,102 280,103 Conglomerates (0.7%) AMETEK, Inc. 9,550 439,491 Danaher Corp. 18,300 1,268,556 Exor SpA (Italy) 3,768 141,355 General Electric Co. 44,915 1,073,019 Marubeni Corp. (Japan) 11,000 86,393 Siemens AG (Germany) 4,118 496,157 Tyco International, Ltd. 17,200 601,656 Consumer cyclicals (4.3%) Adidas AG (Germany) 1,783 193,405 ADT Corp. (The) † 9,050 367,973 Advance Auto Parts, Inc. 3,500 289,380 American Eagle Outfitters, Inc. 9,700 135,703 ANN, Inc. † 1,914 69,325 Ascent Capital Group, Inc. Class A † 208 16,769 Babcock International Group PLC (United Kingdom) 12,021 232,751 Bayerische Motoren Werke (BMW) AG (Germany) 2,236 240,395 Bed Bath & Beyond, Inc. † 8,500 657,560 Big Lots, Inc. † 5,877 217,978 Blyth, Inc. 1,261 17,440 Brown Shoe Co., Inc. 999 23,447 Brunswick Corp. 1,744 69,603 Buckle, Inc. (The) 592 31,998 Bureau Veritas SA (France) 6,980 220,019 Carmike Cinemas, Inc. † 1,836 40,539 Chico’s FAS, Inc. 9,400 156,604 Coach, Inc. 10,282 560,677 Compagnie Financiere Richemont SA (Switzerland) 1,947 195,055 Compass Group PLC (United Kingdom) 15,037 206,919 Continental AG (Germany) 2,507 424,967 Corporate Executive Board Co. (The) 419 30,428 Crocs, Inc. † 910 12,385 CST Brands, Inc. † 1,833 54,623 Daihatsu Motor Co., Ltd. (Japan) 9,000 173,966 Deckers Outdoor Corp. † 393 25,907 Deluxe Corp. 2,343 97,609 Demand Media, Inc. † 3,698 23,371 Destination Maternity Corp. 2,824 89,803 Dillards, Inc. Class A 1,970 154,251 Expedia, Inc. 4,100 212,339 Experian Group, Ltd. (United Kingdom) 11,290 215,125 Five Below, Inc. † 316 13,825 28 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Consumer cyclicals cont. FleetCor Technologies, Inc. † 187 $20,600 Foot Locker, Inc. 7,200 244,368 Francesca’s Holdings Corp. † 593 11,054 Fuji Heavy Industries, Ltd. (Japan) 16,000 441,121 G&K Services, Inc. Class A 790 47,708 GameStop Corp. Class A 1,374 68,219 Gannett Co., Inc. 12,100 324,159 Gap, Inc. (The) 12,000 483,360 Genesco, Inc. † 691 45,316 Global Cash Access Holdings, Inc. † 3,282 25,632 Green Dot Corp. Class A † 1,483 39,047 Harbinger Group, Inc. † 7,144 74,083 Hino Motors, Ltd. (Japan) 18,000 264,429 HMS Holdings Corp. † 649 13,960 Home Depot, Inc. (The) 31,608 2,397,467 ITV PLC (United Kingdom) 104,431 296,368 KAR Auction Services, Inc. 3,909 110,273 La-Z-Boy, Inc. 807 18,327 Lear Corp. 5,100 365,007 LIN Media, LLC Class A † 1,826 37,050 Lowe’s Cos., Inc. 34,479 1,641,545 Lumber Liquidators Holdings, Inc. † 256 27,302 Macy’s, Inc. 14,700 636,069 Marcus Corp. 3,131 45,493 MAXIMUS, Inc. 587 26,438 McGraw-Hill Cos., Inc. (The) 10,000 655,900 Men’s Wearhouse, Inc. (The) 1,199 40,826 MGM China Holdings, Ltd. (Hong Kong) 74,800 248,340 Namco Bandai Holdings, Inc. (Japan) 10,200 190,417 Navistar International Corp. † 1,135 41,405 Next PLC (United Kingdom) 6,531 545,569 O’Reilly Automotive, Inc. † 4,700 599,673 OPAP SA (Greece) 16,243 181,288 Panasonic Corp. (Japan) † 22,600 217,964 Perry Ellis International, Inc. 2,474 46,610 PetSmart, Inc. 4,600 350,796 Pier 1 Imports, Inc. 823 16,065 Pitney Bowes, Inc. 2,209 40,182 Priceline.com, Inc. † 1,542 1,558,885 PulteGroup, Inc. 16,100 265,650 Randstad Holding NV (Netherlands) 1,522 85,738 ReachLocal, Inc. † 1,232 14,673 Renault SA (France) 2,544 202,817 Ryland Group, Inc. (The) 2,006 81,323 Sears Hometown and Outlet Stores, Inc. † 1,020 32,385 Select Comfort Corp. † 2,038 49,625 Sinclair Broadcast Group, Inc. Class A 3,474 116,448 SJM Holdings, Ltd. (Hong Kong) 93,000 261,401 Dynamic Asset Allocation Conservative Fund 29 COMMON STOCKS (36.4%)* cont. Shares Value Consumer cyclicals cont. Sonic Automotive, Inc. Class A 6,027 $143,443 Steven Madden, Ltd. † 611 32,890 Swatch Group AG (The) (Switzerland) 1,997 225,238 Swatch Group AG (The) (Switzerland) 349 224,601 Tile Shop Holdings, Inc. † 1,630 48,069 TiVo, Inc. † 1,473 18,324 TJX Cos., Inc. (The) 22,700 1,280,053 Total Systems Services, Inc. 18,500 544,270 Town Sports International Holdings, Inc. 2,552 33,125 Toyota Motor Corp. (Japan) 6,300 401,862 Trump Entertainment Resorts, Inc. † 115 230 URS Corp. 3,700 198,875 Vail Resorts, Inc. 361 25,046 ValueClick, Inc. † 1,967 41,012 VOXX International Corp. † 4,656 63,787 Wal-Mart Stores, Inc. 3,547 262,336 World Fuel Services Corp. 1,806 67,382 Wyndham Worldwide Corp. 6,200 378,014 Wynn Resorts, Ltd. 3,300 521,433 Consumer staples (3.6%) AFC Enterprises † 1,645 71,706 Angie’s List, Inc. † 742 16,695 Anheuser-Busch InBev NV (Belgium) 2,918 290,466 Associated British Foods PLC (United Kingdom) 9,465 287,458 Barrett Business Services, Inc. 710 47,790 Beacon Roofing Supply, Inc. † 603 22,233 Blue Nile, Inc. † 634 25,950 Bright Horizons Family Solutions, Inc. † 1,183 42,387 British American Tobacco (BAT) PLC (United Kingdom) 5,064 268,611 Bunge, Ltd. 192 14,575 Calbee, Inc. (Japan) 10,800 312,700 Carrefour SA (France) 7,358 252,590 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 22,000 1,418 Coca-Cola Co. (The) 8,300 314,404 Colgate-Palmolive Co. 11,100 658,230 Constellation Brands, Inc. Class A † 5,400 309,960 Core-Mark Holding Co., Inc. 718 47,704 Costco Wholesale Corp. 6,200 713,744 CVS Caremark Corp. 25,200 1,430,100 Diageo PLC (United Kingdom) 7,116 226,370 Distribuidora Internacional de Alimentacion SA (Spain) 20,834 180,640 General Mills, Inc. 15,000 718,800 Geo Group, Inc. (The) 1,191 39,601 Grand Canyon Education, Inc. † 456 18,368 Hain Celestial Group, Inc. (The) † 336 25,912 Ingredion, Inc. 340 22,498 ITT Educational Services, Inc. † S 5,065 157,015 30 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Consumer staples cont. Japan Tobacco, Inc. (Japan) 8,800 $316,028 JM Smucker Co. (The) 3,300 346,632 Kao Corp. (Japan) 4,300 133,862 Kforce, Inc. 2,900 51,301 Koninklijke Ahold NV (Netherlands) 11,935 206,753 Kraft Foods Group, Inc. 13,500 707,940 L’Oreal SA (France) 2,047 351,561 Liberty Interactive Corp. Class A † 22,000 516,340 Lorillard, Inc. 19,800 886,644 Molson Coors Brewing Co. Class B 4,400 220,572 MWI Veterinary Supply, Inc. † 358 53,471 Nestle SA (Switzerland) 11,306 790,739 On Assignment, Inc. † 1,605 52,965 OpenTable, Inc. † 355 24,843 Papa John’s International, Inc. 722 50,453 Philip Morris International, Inc. 27,695 2,398,110 Pinnacle Foods, Inc. 1,471 38,937 Pool Corp. 449 25,202 Prestige Brands Holdings, Inc. † 1,843 55,511 Procter & Gamble Co. (The) 39,717 3,002,208 Reckitt Benckiser Group PLC (United Kingdom) 6,114 447,388 Robert Half International, Inc. 6,600 257,598 SABMiller PLC (United Kingdom) 3,621 184,273 Spartan Stores, Inc. 1,378 30,399 Suedzucker AG (Germany) 5,721 168,570 TrueBlue, Inc. † 5,846 140,362 Unilever PLC (United Kingdom) 11,221 443,243 United Natural Foods, Inc. † 447 30,047 USANA Health Sciences, Inc. † 357 30,984 Walgreen Co. 19,141 1,029,786 Woolworths, Ltd. (Australia) 4,347 141,936 Energy (3.2%) Alpha Natural Resources, Inc. † 26,979 160,795 BP PLC (United Kingdom) 67,394 472,530 Cabot Oil & Gas Corp. 13,400 500,088 Callon Petroleum Co. † 7,590 41,517 Chevron Corp. 7,732 939,438 ConocoPhillips 28,569 1,985,831 Delek US Holdings, Inc. 1,228 25,899 EPL Oil & Gas, Inc. † 2,346 87,060 Exxon Mobil Corp. 28,078 2,415,831 FutureFuel Corp. 4,702 84,448 Gulfport Energy Corp. † 559 35,966 Helix Energy Solutions Group, Inc. † 3,487 88,465 Helmerich & Payne, Inc. 3,700 255,115 HollyFrontier Corp. 6,800 286,348 Key Energy Services, Inc. † 6,636 48,376 Dynamic Asset Allocation Conservative Fund 31 COMMON STOCKS (36.4%)* cont. Shares Value Energy cont. Kodiak Oil & Gas Corp. † 3,522 $42,475 Marathon Petroleum Corp. 9,650 620,688 Occidental Petroleum Corp. 18,945 1,772,115 Oceaneering International, Inc. 4,000 324,960 Oil States International, Inc. † 2,300 237,958 ONEOK, Inc. 7,900 421,228 Peabody Energy Corp. 9,700 167,325 Phillips 66 16,184 935,759 Repsol YPF SA (Spain) 7,232 179,288 Rosetta Resources, Inc. † 517 28,156 Royal Dutch Shell PLC Class A (United Kingdom) 12,816 423,256 Royal Dutch Shell PLC Class B (United Kingdom) 11,677 403,504 Schlumberger, Ltd. 27,400 2,421,064 Statoil ASA (Norway) 11,551 262,206 Stone Energy Corp. † 1,592 51,629 Swift Energy Co. † 2,021 23,080 Tesoro Corp. 5,300 233,094 Total SA (France) 8,410 488,037 Unit Corp. † 760 35,332 Vaalco Energy, Inc. † 8,110 45,254 Valero Energy Corp. 16,200 553,230 W&T Offshore, Inc. 1,436 25,446 Woodside Petroleum, Ltd. (Australia) 5,915 211,399 Financials (6.6%) 3i Group PLC (United Kingdom) 37,782 222,519 Access National Corp. 1,414 20,164 AG Mortgage Investment Trust, Inc. R 829 13,778 Ageas (Belgium) 7,305 295,884 Agree Realty Corp. R 1,492 45,029 AIA Group, Ltd. (Hong Kong) 61,600 289,498 Alleghany Corp. † 1,000 409,650 Allianz SE (Germany) 2,460 386,715 Allied World Assurance Co. Holdings AG 3,467 344,585 American Capital Agency Corp. R 9,500 214,415 American Equity Investment Life Holding Co. 3,315 70,344 American Financial Group, Inc. 5,923 320,197 American International Group, Inc. 29,900 1,454,037 Amtrust Financial Services, Inc. 914 35,701 Aon PLC 15,700 1,168,708 Arlington Asset Investment Corp. Class A 912 21,687 ARMOUR Residential REIT, Inc. R 4,375 18,375 Ashford Hospitality Trust, Inc. R 5,032 62,095 Assicurazioni Generali SpA (Italy) 15,865 316,579 Associated Banc-Corp. 12,100 187,429 Australia & New Zealand Banking Group, Ltd. (Australia) 7,941 228,023 AvalonBay Communities, Inc. R 2,500 317,725 AXA SA (France) 14,169 328,261 32 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Financials cont. Axis Capital Holdings, Ltd. 7,300 $316,163 Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) † 19,258 2,631 Banco Bilbao Vizcaya Argentaria SA (Spain) 19,258 215,199 Banco Latinoamericano de Exportaciones SA Class E (Panama) 3,084 76,853 Banco Santander Central Hispano SA (Spain) 36,662 298,978 Bank of Kentucky Financial Corp. 837 22,858 Bank of Yokohama, Ltd. (The) (Japan) 39,000 222,585 Barclays PLC (United Kingdom) 29,412 126,418 Berkshire Hathaway, Inc. Class B † 4,400 499,444 BofI Holding, Inc. † 1,960 127,126 Cardinal Financial Corp. 2,641 43,656 CBL & Associates Properties, Inc. R 1,881 35,927 Chimera Investment Corp. R 34,800 105,792 CIT Group, Inc. † 11,000 536,470 Citizens & Northern Corp. 1,677 33,439 City National Corp. 3,500 233,310 CNO Financial Group, Inc. 3,464 49,882 Commonwealth Bank of Australia (Australia) 10,161 675,014 CoreLogic, Inc. † 13,900 375,995 CoreSite Realty Corp. R 491 16,665 Credit Acceptance Corp. † 462 51,194 Credit Agricole SA (France) † 25,077 276,526 Credit Suisse Group (Switzerland) 5,355 163,549 CYS Investments, Inc. R 2,646 21,512 DBS Group Holdings, Ltd. (Singapore) 17,000 222,502 Deutsche Bank AG (Germany) 6,061 278,295 Dexus Property Group (Australia) R 213,934 200,577 DFC Global Corp. † 5,163 56,741 Discover Financial Services 17,000 859,180 Eagle Bancorp, Inc. 1,382 39,097 East West Bancorp, Inc. 2,189 69,939 Eaton Vance Corp. 7,600 295,108 Education Realty Trust, Inc. R 5,224 47,538 Encore Capital Group, Inc. † 1,852 84,933 EPR Properties R 783 38,163 Federal Realty Investment Trust R 2,000 202,900 Fidelity National Financial, Inc. Class A 13,800 367,080 Fifth Third Bancorp 45,400 819,016 Financial Institutions, Inc. 1,733 35,457 First Community Bancshares, Inc. 1,712 27,991 First Industrial Realty Trust R 1,696 27,594 FirstMerit Corp. 2,127 46,177 Flushing Financial Corp. 1,797 33,155 Genworth Financial, Inc. Class A † 44,791 572,877 Glimcher Realty Trust R 3,126 30,479 Goldman Sachs Group, Inc. (The) 12,300 1,945,983 Greenhill & Co., Inc. 694 34,617 Hammerson PLC (United Kingdom) R 17,971 145,757 Dynamic Asset Allocation Conservative Fund 33 COMMON STOCKS (36.4%)* cont. Shares Value Financials cont. Hang Seng Bank, Ltd. (Hong Kong) 15,200 $247,914 Hanmi Financial Corp. 3,482 57,697 Hatteras Financial Corp. R 3,700 69,227 Health Care REIT, Inc. R 6,600 411,708 Heartland Financial USA, Inc. 1,164 32,429 Heritage Financial Group, Inc. 1,525 26,566 HFF, Inc. Class A 4,559 114,203 HSBC Holdings PLC (United Kingdom) 61,385 665,225 Insurance Australia Group, Ltd. (Australia) 57,910 317,122 Invesco Mortgage Capital, Inc. R 1,352 20,807 Investor AB Class B (Sweden) 6,898 209,300 Investors Real Estate Trust R 3,775 31,144 iStar Financial, Inc. † R 3,174 38,215 Joyo Bank, Ltd. (The) (Japan) 39,000 209,095 JPMorgan Chase & Co. 61,290 3,168,080 Legal & General Group PLC (United Kingdom) 68,039 216,111 Lexington Realty Trust R 7,493 84,146 Lloyds Banking Group PLC (United Kingdom) † 452,486 538,996 LTC Properties, Inc. R 1,864 70,795 Maiden Holdings, Ltd. (Bermuda) 2,896 34,202 MainSource Financial Group, Inc. 2,594 39,403 MFA Financial, Inc. R 4,297 32,013 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 47,900 305,543 Muenchener Rueckversicherungs AG (Germany) 1,334 260,689 Nasdaq OMX Group, Inc. (The) 9,200 295,228 National Health Investors, Inc. R 1,104 62,807 Nelnet, Inc. Class A 1,563 60,097 Northern Trust Corp. 8,800 478,632 Ocwen Financial Corp. † 960 53,539 OFG Bancorp (Puerto Rico) 1,609 26,050 One Liberty Properties, Inc. R 1,767 35,835 Pacific Premier Bancorp, Inc. † 1,700 22,848 PartnerRe, Ltd. 4,055 371,195 Peoples Bancorp, Inc. 1,616 33,742 PHH Corp. † 1,440 34,186 PNC Financial Services Group, Inc. 15,900 1,151,955 Popular, Inc. (Puerto Rico) † 9,169 240,503 Portfolio Recovery Associates, Inc. † 1,726 103,456 Protective Life Corp. 7,445 316,785 Prudential PLC (United Kingdom) 9,010 167,888 PS Business Parks, Inc. R 1,063 79,321 Public Storage R 3,600 577,980 Republic Bancorp, Inc. Class A 1,088 29,974 Resona Holdings, Inc. (Japan) 74,300 379,456 Select Income REIT R 1,383 35,681 Simon Property Group, Inc. R 6,600 978,318 Skandinaviska Enskilda Banken AB (Sweden) 20,491 217,131 Sovran Self Storage, Inc. R 341 25,807 34 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Financials cont. St. Joe Co. (The) † 4,351 $85,367 Starwood Property Trust, Inc. R 1,010 24,210 State Street Corp. 15,400 1,012,550 Stewart Information Services Corp. 2,470 79,015 Sumitomo Mitsui Financial Group, Inc. (Japan) 4,900 236,538 Summit Hotel Properties, Inc. R 4,738 43,542 Swedbank AB Class A (Sweden) 9,878 230,093 Symetra Financial Corp. 2,898 51,642 Tanger Factory Outlet Centers R 3,300 107,745 Tokyu Land Corp. (Japan) F 38,000 394,710 Toronto-Dominion Bank (Canada) 4,225 380,166 UBS AG (Switzerland) 14,004 286,475 Universal Health Realty Income Trust R 437 18,297 Validus Holdings, Ltd. 7,192 265,960 Vornado Realty Trust R 4,900 411,894 WageWorks, Inc. † 1,102 55,596 Walter Investment Management Corp. † 671 26,531 Washington Banking Co. 2,010 28,261 Wells Fargo & Co. 13,083 540,590 Westfield Group (Australia) 17,030 174,919 Westpac Banking Corp. (Australia) 9,111 278,194 Wheelock and Co., Ltd. (Hong Kong) 60,000 318,338 Health care (4.9%) Abaxis, Inc. 381 16,040 AbbVie, Inc. 23,300 1,042,209 ACADIA Pharmaceuticals, Inc. † 1,657 45,518 Accuray, Inc. † 3,446 25,466 Actelion, Ltd. (Switzerland) 3,043 216,023 Aegerion Pharmaceuticals, Inc. † 216 18,513 Alere, Inc. † 1,892 57,838 Align Technology, Inc. † 738 35,513 Alkermes PLC † 795 26,728 Amedisys, Inc. † 1,574 27,104 AmerisourceBergen Corp. 13,100 800,410 Amgen, Inc. 15,100 1,690,294 AmSurg Corp. † 1,136 45,099 Array BioPharma, Inc. † 3,579 22,261 AstraZeneca PLC (United Kingdom) 9,369 487,710 athenahealth, Inc. † 162 17,587 Auxilium Pharmaceuticals, Inc. † 1,751 31,921 Bayer AG (Germany) 4,242 500,193 Bio-Reference Labs, Inc. † S 405 12,101 Biospecifics Technologies Corp. † 440 8,567 Bristol-Myers Squibb Co. 34,100 1,578,148 Celgene Corp. † 9,700 1,493,121 Centene Corp. † 347 22,194 Chemed Corp. 1,278 91,377 Dynamic Asset Allocation Conservative Fund 35 COMMON STOCKS (36.4%)* cont. Shares Value Health care cont. CIGNA Corp. 14,000 $1,076,040 Coloplast A/S Class B (Denmark) 5,425 308,884 Computer Programs & Systems, Inc. 282 16,497 Conatus Pharmaceuticals, Inc. † 499 5,015 Conmed Corp. 2,291 77,871 Cubist Pharmaceuticals, Inc. † 1,424 90,495 Cyberonics, Inc. † 353 17,911 DexCom, Inc. † 827 23,346 Eli Lilly & Co. 20,853 1,049,531 Endo Health Solutions, Inc. † 1,373 62,389 Exact Sciences Corp. † 465 5,492 Gentium SpA ADR (Italy) † 4,060 110,148 GlaxoSmithKline PLC (United Kingdom) 19,203 484,192 Globus Medical, Inc. Class A † 1,508 26,330 Greatbatch, Inc. † 2,879 97,972 Haemonetics Corp. † 694 27,677 HCA Holdings, Inc. 9,900 423,225 Health Net, Inc. † 1,080 34,236 HealthSouth Corp. † 2,442 84,200 Hi-Tech Pharmacal Co., Inc. 506 21,834 Hill-Rom Holdings, Inc. 1,697 60,804 Hisamitsu Pharmaceutical Co., Inc. (Japan) 3,300 183,977 Incyte Corp., Ltd. † 445 16,977 Insulet Corp. † 1,070 38,777 Insys Therapeutics, Inc. † 2,780 97,272 Isis Pharmaceuticals, Inc. † 547 20,534 Jazz Pharmaceuticals PLC † 2,116 194,609 Johnson & Johnson 9,909 859,011 Kindred Healthcare, Inc. 2,228 29,922 Lexicon Pharmaceuticals, Inc. † 4,758 11,276 Magellan Health Services, Inc. † 405 24,284 McKesson Corp. 10,500 1,347,150 MedAssets, Inc. † 3,130 79,565 Medicines Co. (The) † 1,426 47,800 Merck & Co., Inc. 4,888 232,718 NewLink Genetics Corp. † 743 13,954 Novartis AG (Switzerland) 5,548 426,368 Novo Nordisk A/S Class B (Denmark) 2,955 501,692 NPS Pharmaceuticals, Inc. † 870 27,675 NxStage Medical, Inc. † 1,632 21,477 Omega Healthcare Investors, Inc. R 931 27,809 Orion OYJ Class B (Finland) 7,431 187,187 PDL BioPharma, Inc. 1,033 8,233 Pfizer, Inc. 109,169 3,134,242 Providence Service Corp. (The) † 2,831 81,221 Questcor Pharmaceuticals, Inc. 1,233 71,514 Ramsay Health Care, Ltd. (Australia) 5,699 192,514 Receptos, Inc. † 425 11,037 36 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Health care cont. Repligen Corp. † 1,651 $18,310 Roche Holding AG-Genusschein (Switzerland) 3,259 878,941 Salix Pharmaceuticals, Ltd. † 3,266 218,430 Sanofi (France) 3,992 404,881 Santarus, Inc. † 1,106 24,962 Sequenom, Inc. † 5,426 14,487 Spectrum Pharmaceuticals, Inc. 2,289 19,205 St. Jude Medical, Inc. 16,400 879,696 STAAR Surgical Co. † 4,313 58,398 Steris Corp. 758 32,564 Suzuken Co., Ltd. (Japan) 3,100 101,867 TearLab Corp. † 1,024 11,325 Trinity Biotech PLC ADR (Ireland) 1,330 28,941 Triple-S Management Corp. Class B (Puerto Rico) † 906 16,661 United Therapeutics Corp. † 2,719 214,393 Ventas, Inc. R 7,200 442,800 ViroPharma, Inc. † 5,183 203,692 Warner Chilcott PLC Class A 24,526 560,419 WellCare Health Plans, Inc. † 1,633 113,885 WellPoint, Inc. 15,300 1,279,233 Zimmer Holdings, Inc. 9,000 739,260 Technology (5.1%) Acacia Research Corp. 736 16,972 Accenture PLC Class A 21,300 1,568,532 Actuate Corp. † 8,690 63,872 Acxiom Corp. † 3,076 87,328 Anixter International, Inc. † 979 85,819 AOL, Inc. † 12,200 421,876 Apple, Inc. 10,017 4,775,605 ASML Holding NV (Netherlands) 3,139 310,002 Aspen Technology, Inc. † 1,417 48,957 AVG Technologies NV (Netherlands) † 1,446 34,617 Avnet, Inc. 6,300 262,773 Bottomline Technologies, Inc. † 538 14,999 Brady Corp. Class A 1,848 56,364 Broadcom Corp. Class A 13,500 351,135 Brocade Communications Systems, Inc. † 38,390 309,040 CACI International, Inc. Class A † 243 16,794 Calix, Inc. † 1,304 16,600 Cap Gemini (France) 4,106 244,245 Cavium, Inc. † 436 17,963 Ceva, Inc. † 1,334 23,012 Cirrus Logic, Inc. † 2,469 55,997 Cisco Systems, Inc. 86,839 2,033,769 Commvault Systems, Inc. † 665 58,407 Cornerstone OnDemand, Inc. † 681 35,031 CSG Systems International, Inc. 641 16,057 Dynamic Asset Allocation Conservative Fund 37 COMMON STOCKS (36.4%)* cont. Shares Value Technology cont. EMC Corp. 38,900 $994,284 EnerSys 1,752 106,224 Entegris, Inc. † 4,255 43,188 Fairchild Semiconductor International, Inc. † 1,574 21,863 FEI Co. 762 66,904 Gemalto NV (Netherlands) 2,128 228,496 GenMark Diagnostics, Inc. † 6,603 80,226 Google, Inc. Class A † 2,105 1,843,791 IBM Corp. 4,295 795,348 Infoblox, Inc. † 1,030 43,075 Integrated Silicon Solutions, Inc. † 5,182 56,432 IntraLinks Holdings, Inc. † 4,308 37,910 Ixia † 550 8,619 Keyence Corp. (Japan) 900 341,065 Konica Minolta Holdings, Inc. (Japan) 25,000 209,573 L-3 Communications Holdings, Inc. 4,000 378,000 Lam Research Corp. † 6,600 337,854 Lexmark International, Inc. Class A 6,481 213,873 Magnachip Semiconductor Corp. (South Korea) † 3,613 77,788 Manhattan Associates, Inc. † 738 70,442 Marvell Technology Group, Ltd. 22,300 256,450 Mellanox Technologies, Ltd. (Israel) † 620 23,535 Mentor Graphics Corp. 4,147 96,915 Microsemi Corp. † 1,007 24,420 Microsoft Corp. 81,239 2,706,071 MTS Systems Corp. 389 25,032 Netscout Systems, Inc. † 1,357 34,698 NIC, Inc. 1,104 25,513 Nomura Research Institute, Ltd. (Japan) 5,700 197,741 NTT Data Corp. (Japan) 3,400 114,319 NVIDIA Corp. 21,400 332,984 Omnivision Technologies, Inc. † 3,019 46,221 Omron Corp. (Japan) 9,300 335,404 Oracle Corp. 75,386 2,500,554 Perficient, Inc. † 2,222 40,796 Photronics, Inc. † 4,029 31,547 Plantronics, Inc. 344 15,841 Polycom, Inc. † 2,236 24,417 Procera Networks, Inc. † 1,759 27,247 PTC, Inc. † 1,305 37,101 QLIK Technologies, Inc. † 704 24,105 Quantum Corp. † 21,116 29,140 RF Micro Devices, Inc. † 13,861 78,176 Riverbed Technology, Inc. † 9,300 135,687 Rockwell Automation, Inc. 5,400 577,476 Rovi Corp. † 2,206 42,289 Safeguard Scientifics, Inc. † 1,824 28,619 SAP AG (Germany) 1,768 130,762 38 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Technology cont. SciQuest, Inc. † 706 $15,857 Semtech Corp. † 1,068 32,029 Silicon Graphics International Corp. † 1,164 18,915 Silicon Image, Inc. † 6,587 35,175 SoftBank Corp. (Japan) 5,400 373,020 Sparton Corp. † 1,468 37,434 SS&C Technologies Holdings, Inc. † 1,290 49,149 Symantec Corp. 37,800 935,550 Synaptics, Inc. † 1,220 54,022 Tech Data Corp. † 917 45,767 Teradyne, Inc. † 10,300 170,156 Tyler Technologies, Inc. † 707 61,841 Ultimate Software Group, Inc. † 599 88,293 Ultra Clean Holdings, Inc. † 3,839 26,527 Unisys Corp. † 1,722 43,377 United Internet AG (Germany) 4,931 186,785 VeriFone Systems, Inc. † 1,412 32,278 Verint Systems, Inc. † 872 32,316 Western Digital Corp. 7,200 456,480 XO Group, Inc. † 2,754 35,582 Zynga, Inc. Class A † 4,773 17,565 Transportation (0.6%) Aegean Marine Petroleum Network, Inc. (Greece) 6,655 78,928 Central Japan Railway Co. (Japan) 3,600 460,736 ComfortDelgro Corp., Ltd. (Singapore) 115,000 180,583 Con-way, Inc. 2,361 101,735 Delta Air Lines, Inc. 34,300 809,137 Hawaiian Holdings, Inc. † S 4,527 33,681 International Consolidated Airlines Group SA (Spain) † 49,671 271,478 Quality Distribution, Inc. † 4,088 37,773 SkyWest, Inc. 2,390 34,703 Southwest Airlines Co. 31,700 461,552 Spirit Airlines, Inc. † 1,875 64,256 StealthGas, Inc. (Greece) † 3,760 34,366 Swift Transportation Co. † 5,265 106,300 Universal Truckload Services, Inc. 268 7,145 US Airways Group, Inc. † S 4,486 85,055 Wabtec Corp. 4,400 276,628 Yamato Transport Co., Ltd. (Japan) 8,400 189,031 Utilities and power (0.8%) AES Corp. 25,729 341,938 American Electric Power Co., Inc. 15,200 658,920 Chubu Electric Power Co., Inc. (Japan) 3,200 43,819 CMS Energy Corp. 5,500 144,760 Enel SpA (Italy) 54,850 210,145 ENI SpA (Italy) 12,419 284,778 Entergy Corp. 6,400 404,416 Dynamic Asset Allocation Conservative Fund 39 COMMON STOCKS (36.4%)* cont. Shares Value Utilities and power cont. GDF Suez (France) 11,021 $276,874 Kansai Electric Power, Inc. (Japan) † 33,500 429,422 Kinder Morgan, Inc. 14,700 522,879 PG&E Corp. 10,900 446,028 PPL Corp. 6,600 200,508 Red Electrica Corporacion SA (Spain) 5,418 308,362 UGI Corp. 5,200 203,476 United Utilities Group PLC (United Kingdom) 18,941 211,886 Total common stocks (cost $145,444,341) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (26.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.7%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, October 1, 2043 $15,000,000 $14,832,361 U.S. Government Agency Mortgage Obligations (24.0%) Federal National Mortgage Association Pass-Through Certificates 7s, March 1, 2018 103,578 112,472 6s, TBA, November 1, 2043 28,000,000 30,632,655 6s, TBA, October 1, 2043 28,000,000 30,633,750 4s, TBA, October 1, 2043 46,000,000 48,249,685 3 1/2s, June 1, 2028 988,457 999,075 3 1/2s, TBA, October 1, 2028 18,000,000 19,001,250 3s, TBA, November 1, 2043 1,000,000 974,492 Total U.S. government and agency mortgage obligations (cost $143,559,576) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2 1/2s, January 15, 2029 i $46,782 $57,710 Total U.S. treasury obligations (cost $57,710) CORPORATE BONDS AND NOTES (24.9%)* Principal amount Value Basic materials (1.6%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $115,000 $104,503 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 36,000 38,635 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 60,000 63,001 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 490,000 604,965 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 40,000 37,900 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 307,000 288,196 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 220,000 237,600 Barrick Gold Corp. sr. unsec. unsub. notes 3.85s, 2022 (Canada) 40,000 35,376 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 80,000 82,800 40 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Basic materials cont. Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 $20,000 $20,650 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 60,000 57,600 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 120,000 125,400 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 76,000 89,100 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 210,000 246,723 CPG Merger Sub LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 15,000 15,300 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 140,000 130,957 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 105,000 133,914 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 315,000 324,717 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 85,000 80,524 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 53,501 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 125,000 126,801 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 33,625 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 150,000 157,500 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 110,000 121,369 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 70,000 75,425 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 105,000 110,250 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 50,000 50,188 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 25,000 25,688 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 90,000 87,300 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 145,000 172,913 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 85,000 88,081 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 65,000 65,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 60,000 58,650 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 85,000 87,975 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 115,000 127,650 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 110,000 121,000 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 100,000 94,750 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 115,000 100,338 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 120,000 129,000 Dynamic Asset Allocation Conservative Fund 41 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Basic materials cont. International Paper Co. sr. unsec. notes 7.95s, 2018 $195,000 $242,039 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 150,000 171,000 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 115,000 124,631 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 245,000 324,897 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 345,000 393,759 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 345,000 379,757 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 33,000 32,450 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 25,000 26,094 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 5,000 5,238 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 60,000 61,800 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 30,000 29,121 NOVA Chemicals Corp. 144A sr. notes 5 1/4s, 2023 (Canada) 30,000 30,365 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 200,000 219,500 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 30,000 30,300 Pinnacle Operating Corp. 144A company guaranty sr. notes 9s, 2020 15,000 15,356 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 10,000 9,450 PQ Corp. 144A sr. notes 8 3/4s, 2018 75,000 80,063 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 277,000 359,457 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 192,000 199,129 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 135,000 143,466 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 95,000 105,925 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 80,000 82,800 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 75,000 78,188 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 65,000 61,425 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 30,000 32,550 SPCM SA 144A sr. unsec. bonds 6s, 2022 (France) 25,000 25,010 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 15,000 16,219 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 15,000 15,525 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 25,000 26,063 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 10,000 9,450 Taminco Global Chemical Corp. company guaranty sr. sub. notes Ser. REGS, 9 3/4s, 2020 (Belgium) 10,000 11,300 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 125,000 141,250 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 115,000 113,850 USG Corp. sr. unsec. notes 9 3/4s, 2018 75,000 86,813 42 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Basic materials cont. Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 $155,000 $148,800 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 50,000 58,487 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 260,000 316,671 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 195,000 213,022 Capital goods (1.3%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 165,000 174,075 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 245,000 271,338 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. notes 4 7/8s, 2022 (Ireland) 200,000 191,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 75,000 74,250 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 40,000 43,300 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 150,000 173,250 Beverage Packaging Holdings Luxembourg II SA company guaranty sr. sub. notes Ser. REGS, 9 1/2s, 2017 EUR 60,000 83,911 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 $115,000 119,600 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 190,000 214,974 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 60,000 60,000 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 55,000 62,288 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 200,000 216,500 Consolidated Container Co., LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 15,000 16,050 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 180,000 164,250 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 71,999 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $570,000 537,717 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 549,000 568,901 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 105,000 76,125 Gardner Denver, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 15,000 14,813 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 260,000 216,573 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 160,000 144,768 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 100,000 101,000 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 80,000 87,000 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 471,000 590,696 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 40,000 38,900 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 160,000 150,400 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 185,000 190,088 Dynamic Asset Allocation Conservative Fund 43 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Capital goods cont. Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 $135,000 $143,100 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 195,000 196,522 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 203,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 55,000 55,206 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 126,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 170,000 171,275 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 245,000 247,350 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 95,000 103,075 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,250 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 145,000 146,631 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 135,000 145,463 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 50,000 50,375 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 125,000 133,125 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 25,000 26,875 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 85,000 81,813 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 437,000 502,753 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 105,000 103,292 Communication services (2.7%) Adelphia Communications Corp. escrow bonds zero%, 2014 125,000 938 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 205,000 208,490 American Tower Corp. sr. unsec. notes 7s, 2017 R 317,000 364,963 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 120,000 133,377 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 926,000 1,000,790 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 86,000 70,988 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 255,000 292,613 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 60,000 66,900 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 75,000 84,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 115,000 117,300 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 45,000 41,513 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 65,000 70,200 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 70,000 71,050 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 40,000 36,900 44 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Communication services cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 $60,000 $63,300 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 24,406 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 20,000 21,150 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 40,000 41,680 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 145,000 151,706 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 514,000 646,695 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 82,000 98,442 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 13,000 13,971 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 165,000 182,600 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 80,000 85,800 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 75,000 69,000 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 115,000 122,034 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 60,000 64,200 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 35,000 34,738 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 163,000 225,867 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 90,000 93,263 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 96,900 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 125,000 131,406 Equinix, Inc. sr. unsec. notes 7s, 2021 55,000 58,713 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 35,000 40,075 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 60,000 66,300 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 55,000 60,775 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 30,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 110,000 116,325 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 90,000 96,975 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 102,600 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 45,000 44,663 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 200,000 211,000 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 245,000 253,575 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 135,000 172,734 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 88,200 Dynamic Asset Allocation Conservative Fund 45 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 $80,000 $87,400 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 21,400 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 90,000 90,900 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 55,000 57,475 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 135,000 135,338 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 120,000 120,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 125,000 88,750 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 30,000 31,050 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 90,000 81,675 Orange sr. unsec. unsub. notes 4 1/8s, 2021 (France) 201,000 202,457 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 5,000 5,563 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 70,000 65,975 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 354,000 381,128 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 55,000 61,515 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 410,000 358,449 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 10,000 10,800 SBA Telecommunications, Inc. notes 5 3/4s, 2020 30,000 29,775 SBA Tower Trust 144A notes 2.933s, 2017 495,000 501,014 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 162,000 152,383 Sprint Capital Corp. company guaranty 6 7/8s, 2028 185,000 165,113 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 200,000 204,000 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 80,000 80,800 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 130,000 146,900 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 85,000 97,750 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 55,000 55,825 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 215,000 252,088 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 35,613 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 365,000 462,539 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 415,000 397,975 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 185,000 182,538 46 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Communication services cont. Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 $230,000 $214,330 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 541,000 589,784 Time Warner Entertainment Co., LP sr. unsec. debs. 8 3/8s, 2023 88,000 102,647 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 1,390,000 1,545,240 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 85,000 90,813 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 165,000 198,569 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 505,000 608,393 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 110,000 104,500 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 120,000 129,300 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 320,000 340,000 Windstream Holdings, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 50,000 45,750 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 70,000 75,250 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 280,000 312,200 Consumer cyclicals (3.5%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,763 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 120,000 136,800 American Media, Inc. 144A notes 13 1/2s, 2018 7,394 7,764 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 65,000 73,531 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 30,000 31,238 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 30,000 31,500 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 35,000 38,325 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 50,000 48,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 56,000 56,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 45,000 42,075 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 125,000 125,625 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 60,000 58,854 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 48,375 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 75,000 80,625 Dynamic Asset Allocation Conservative Fund 47 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer cyclicals cont. Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 $95,000 $105,688 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 35,000 35,963 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 105,000 106,575 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 355,000 334,144 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 160,000 193,946 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 75,000 78,375 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 35,000 38,369 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 55,000 52,525 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 260,000 268,450 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 110,000 123,200 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 15,000 13,800 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 80,000 86,400 CityCenter Holdings, LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 265,603 284,859 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 60,000 58,050 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 170,000 166,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 170,000 175,100 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 140,000 131,950 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 93,375 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 20,000 20,200 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 120,000 124,800 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 13,000 12,800 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. sr. unsec. unsub. notes 5.2s, 2020 154,000 162,822 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 130,000 147,550 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 350,000 365,849 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 305,000 321,775 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 30,000 28,013 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 95,000 104,564 48 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer cyclicals cont. Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 $140,000 $167,527 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,240,000 1,541,295 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 70,000 69,300 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 55,000 53,900 General Motors Co. 144A sr. unsec. notes 6 1/4s, 2043 35,000 34,475 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 40,000 36,550 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 163,000 158,518 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 232,000 231,420 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 75,000 76,125 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 70,000 72,800 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 140,000 138,339 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. notes 7s, 2020 $95,000 71,250 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 360,000 414,725 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 161,625 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 105,000 139,128 Home Depot, Inc. (The) sr. unsec. notes 5.95s, 2041 300,000 351,247 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 147,000 160,417 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 68,000 70,582 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 R 100,000 99,926 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 80,000 74,757 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 140,000 143,850 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 90,000 99,675 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 55,000 51,563 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 70,000 72,800 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 105,000 110,250 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 125,000 142,188 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 45,000 46,238 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 65,000 68,413 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 120,000 129,900 L Brands, Inc. sr. notes 5 5/8s, 2022 45,000 46,125 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 55,000 55,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 115,000 118,306 Dynamic Asset Allocation Conservative Fund 49 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer cyclicals cont. Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 $40,000 $36,800 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 120,000 126,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 160,000 172,000 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 210,000 240,347 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 47,000 53,167 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 190,000 181,317 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 500,000 422,535 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 85,000 84,151 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 350,000 353,462 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 120,000 131,700 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 85,000 83,513 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 100,000 111,750 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 75,000 81,563 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 70,000 73,500 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 65,000 74,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 60,000 65,250 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 25,000 25,813 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 80,000 80,800 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 52,000 53,366 Michaels Stores, Inc. company guaranty sr. unsec. notes 7 3/4s, 2018 10,000 10,750 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 272,706 299,295 Navistar International Corp. sr. notes 8 1/4s, 2021 159,000 161,385 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 125,000 127,500 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 80,000 78,800 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 80,000 81,800 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 300,000 358,583 News America Holdings, Inc. debs. 7 3/4s, 2045 363,000 444,413 News America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 10,000 10,827 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 50,000 50,875 50 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer cyclicals cont. Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) $30,000 $30,075 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 45,000 43,313 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 130,000 142,675 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 60,000 65,250 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 90,000 87,807 Owens Corning company guaranty sr. unsec. notes 9s, 2019 40,000 48,300 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 85,000 83,300 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 55,000 58,988 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 55,000 55,688 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 420,000 441,787 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 106,638 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 160,000 161,600 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 10,000 10,500 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 10,000 10,525 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 29,063 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 27,875 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 67,000 74,035 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 45,000 42,300 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 70,000 64,750 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 74,000 80,660 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 125,000 138,438 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 50,000 51,625 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 256,150 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 95,000 102,363 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 40,000 38,000 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 40,000 39,700 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 ## 30,000 29,925 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 10,000 9,975 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 110,000 110,825 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 24,125 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 105,000 100,013 Dynamic Asset Allocation Conservative Fund 51 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer cyclicals cont. Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 $5,000 $5,188 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 5,000 5,225 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 85,000 90,313 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 40,000 40,000 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 435,000 409,098 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 45,000 42,975 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 21,000 22,785 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 40,000 37,600 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 108,000 117,990 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 200,000 184,912 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 35,000 34,475 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 115,075 119,678 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 30,150 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 120,000 122,700 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 185,000 202,575 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 198,000 245,768 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 120,000 123,760 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 655,000 664,103 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 120,000 117,107 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 50,000 47,991 Consumer staples (1.7%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 265,000 210,013 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 25,000 21,750 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 63,000 83,288 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 500,000 455,828 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 450,000 517,235 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 45,000 47,813 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 30,000 34,575 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 25,000 27,125 52 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer staples cont. Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 $40,000 $37,000 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 60,000 57,000 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 10,000 12,452 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 90,000 95,132 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 140,000 157,150 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 315,000 278,687 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 30,000 33,750 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 115,000 123,050 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 30,000 29,700 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 130,000 143,975 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 30,000 27,450 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 130,000 147,875 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 45,000 47,925 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 25,000 23,688 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 30,000 27,938 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 217,022 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 110,000 121,550 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 30,000 33,975 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 115,000 126,788 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 375,000 366,321 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 80,000 83,430 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 135,000 179,281 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 161,313 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 190,000 203,300 Erac USA Finance, LLC 144A unsec. sub. notes 7s, 2037 230,000 272,522 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 130,000 123,988 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 80,813 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 55,000 56,788 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 45,000 46,350 Dynamic Asset Allocation Conservative Fund 53 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer staples cont. Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 70,000 $99,236 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) $30,000 29,700 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 35,000 36,838 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 140,000 139,300 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 357,000 329,567 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 350,000 411,870 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 65,000 64,390 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 60,000 62,850 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 190,000 200,925 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 139,000 148,035 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 300,000 374,567 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 270,000 314,054 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 230,000 224,122 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 82,000 104,385 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 50,000 52,563 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 10,000 10,513 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 250,000 265,625 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 135,000 129,938 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 115,000 130,525 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 80,000 82,800 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 20,000 20,250 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 15,000 15,338 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 470,000 526,947 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 70,000 76,125 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 125,000 140,000 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 35,000 35,700 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 295,000 314,468 Energy (3.0%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 40,000 41,100 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 35,963 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 155,000 145,700 54 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Energy cont. Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 $85,000 $70,338 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 365,000 455,020 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 41,000 46,025 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 185,000 223,018 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 265,000 259,433 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 45,000 44,524 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 123,000 125,460 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 52,375 Aurora USA Oil & Gas, Inc. 144A sr. notes 9 7/8s, 2017 85,000 90,313 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 570,000 599,388 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 520,000 587,967 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 160,000 174,400 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 155,000 174,375 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 36,925 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 30,000 30,075 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 110,000 111,925 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 110,000 117,150 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 60,000 59,100 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 49,875 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 55,000 39,325 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 380,000 407,550 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 20,000 21,250 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 185,000 186,156 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 155,000 151,900 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 244,375 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 35,000 35,963 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 55,000 53,900 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 109,000 119,355 Dynamic Asset Allocation Conservative Fund 55 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Energy cont. Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 $15,000 $15,863 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 220,000 209,550 Forbes Energy Services, Ltd. company guaranty sr. unsec. notes 9s, 2019 150,000 150,750 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 80,000 80,600 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 92,000 99,820 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 288,000 336,508 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,200,000 1,250,940 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 180,000 187,200 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 135,000 141,075 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 20,000 21,150 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 250,000 256,250 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,638 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 35,000 35,088 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 100,000 105,875 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 40,000 42,900 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 140,000 168,032 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 55,000 57,338 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 40,000 50,472 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 125,000 123,750 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 190,000 207,575 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 20,000 19,500 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 177,600 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 220,000 207,350 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) † 59,000 34,220 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 186,606 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 125,000 135,903 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 45,000 45,338 56 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Energy cont. MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) $40,000 $39,000 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 130,000 98,150 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 90,000 88,875 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 285,000 284,493 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 120,000 120,300 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 60,000 63,750 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 90,000 94,950 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 110,000 115,615 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 85,000 82,875 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 75,000 83,813 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 80,000 79,800 PetroBakken Energy, Ltd. sr. unsec. notes Ser. REGS, 8 5/8s, 2020 (Canada) 30,000 29,100 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 170,000 164,900 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 335,000 363,475 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,465,000 1,389,303 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 595,000 636,821 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 85,000 91,588 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 40,000 38,700 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 156,238 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 35,000 33,250 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 165,000 181,500 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 40,000 40,600 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 225,000 238,500 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 65,000 65,650 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 40,000 41,504 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 95,000 100,938 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 585,000 610,865 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 50,000 52,000 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 45,000 46,800 Dynamic Asset Allocation Conservative Fund 57 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Energy cont. SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 $20,000 $20,350 Spectra Energy Capital, LLC sr. notes 8s, 2019 215,000 260,290 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 170,000 178,652 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 20,000 21,100 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 120,000 123,000 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 270,000 364,311 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 90,000 93,431 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 100,000 112,204 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 111,650 Whiting Petroleum Corp. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 100,000 102,250 Williams Cos., Inc. (The) notes 7 3/4s, 2031 9,000 10,200 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 30,000 35,777 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 35,000 35,481 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 135,000 142,425 Financials (5.9%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.844s, 2014 (United Kingdom) 255,000 256,968 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 560,000 598,254 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 315,000 407,140 Aflac, Inc. sr. unsec. notes 6.9s, 2039 135,000 167,131 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 50,000 49,250 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 90,000 95,850 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 30,000 30,375 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 80,000 85,548 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 115,000 123,913 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 50,000 57,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 56,188 Ally Financial, Inc. unsec. sub. notes 8s, 2018 60,000 67,500 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 321,000 375,731 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 639,000 727,658 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 355,000 366,555 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 235,000 279,147 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 310,000 309,225 58 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Financials cont. AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) $255,000 $245,119 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 390,000 379,853 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 315,000 355,346 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 750,000 826,576 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 445,000 450,710 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 65,000 67,204 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 205,000 265,520 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 100,000 111,079 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 435,000 391,500 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 46,000 55,097 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 155,000 163,614 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 151,000 137,067 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 190,000 192,970 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 261,000 263,636 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 140,000 147,114 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 95,000 101,413 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 45,000 42,188 CIT Group, Inc. company guaranty sr. notes 5s, 2023 55,000 53,350 CIT Group, Inc. sr. unsec. notes 5s, 2022 90,000 87,975 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 75,000 77,625 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 70,000 73,325 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 90,000 94,500 Citigroup, Inc. sub. notes 5s, 2014 180,000 186,785 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 625,000 637,500 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 205,000 180,400 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 250,000 305,995 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 339,000 390,025 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 175,000 186,375 EPR Properties unsec. notes 5 1/4s, 2023 R 280,000 272,299 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 1,450,000 1,535,188 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 525,000 626,220 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 150,000 141,831 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 295,000 320,836 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 440,000 518,749 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 1,105,000 1,335,028 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 160,000 175,237 Dynamic Asset Allocation Conservative Fund 59 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Financials cont. HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R $335,000 $309,564 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 250,000 236,480 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 290,000 319,195 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 ## 115,000 115,144 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 400,000 408,000 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 310,000 354,007 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 350,000 355,688 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 110,000 115,225 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 65,000 65,000 ING Bank N.V. 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,010,000 1,023,938 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 40,000 42,000 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 110,000 108,075 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 250,000 258,125 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 40,000 37,000 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 65,000 70,119 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 80,000 90,900 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 136,000 147,560 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 390,000 421,200 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 135,000 140,934 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 390,000 430,525 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 160,000 165,225 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 236,000 278,127 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 385,000 433,125 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 45,000 47,363 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 115,000 116,438 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 50,000 52,375 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 25,000 27,813 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 50,000 47,875 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 40,000 40,300 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 425,000 447,491 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 65,000 65,813 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 45,000 46,238 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 80,000 78,200 60 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Financials cont. Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 $55,000 $54,038 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,129,000 1,114,386 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 70,000 73,325 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 267,000 284,602 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 190,000 203,300 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 115,000 115,288 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 110,000 121,550 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 245,000 296,756 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 141,000 132,716 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 157,000 143,263 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 105,000 101,164 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 120,000 122,006 Residential Capital, LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 95,078 108,152 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 505,000 507,525 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 560,000 564,848 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 100,000 101,580 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 93,000 98,377 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 300,000 312,600 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 300,000 315,750 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 7,000 7,811 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 155,000 152,064 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 110,000 124,025 Springleaf Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 25,000 26,031 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 50,000 48,000 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 395,000 371,556 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 435,000 380,233 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 45,000 47,025 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 190,000 250,226 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. REGS, 6 1/4s, 2035 (Russia) 500,000 527,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,887,000 2,028,525 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 500,000 576,300 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 60,000 69,004 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 155,000 162,211 Dynamic Asset Allocation Conservative Fund 61 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Financials cont. Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) $80,000 $89,661 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 426,000 451,560 Health care (1.5%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 525,000 490,985 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 100,000 101,000 Actavis PLC sr. unsec. notes 4 5/8s, 2042 165,000 145,868 Actavis PLC sr. unsec. notes 3 1/4s, 2022 135,000 126,177 Actavis PLC sr. unsec. notes 1 7/8s, 2017 30,000 29,696 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 318,000 388,309 Amgen, Inc. sr. unsec. notes 3.45s, 2020 500,000 505,048 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 105,000 105,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 99,000 120,923 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 80,000 85,800 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 80,000 81,100 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 120,000 123,900 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 115,000 123,050 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 85,000 86,488 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 41,950 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 350,000 373,785 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) 200,000 200,000 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 143,686 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 $95,000 102,600 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 85,000 88,613 HCA, Inc. sr. notes 6 1/2s, 2020 320,000 346,400 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 32,850 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 175,000 185,938 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 60,000 61,350 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 90,000 93,375 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 51,063 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 45,000 47,588 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 75,000 84,281 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 205,000 226,013 62 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Health care cont. Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 $85,000 $88,825 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 55,000 56,375 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 85,000 93,925 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 45,000 45,176 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 65,000 69,875 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 175,000 180,906 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 60,000 67,970 Service Corp. International/US sr. notes 7s, 2019 90,000 95,850 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 45,000 42,919 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 80,000 84,800 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 35,000 36,225 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 80,000 84,400 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 50,000 46,875 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 125,000 133,438 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 90,000 83,025 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 55,000 56,238 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 410,000 424,365 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 95,000 104,263 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 380,000 363,402 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 540,000 461,503 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 535,000 497,998 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 35,000 37,100 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 25,000 26,438 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 15,525 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 35,000 37,363 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 120,000 128,400 Technology (1.1%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 65,000 66,138 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 205,000 171,192 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 70,000 56,700 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 195,000 182,325 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 42,000 42,420 Dynamic Asset Allocation Conservative Fund 63 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Technology cont. Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 $595,000 $634,071 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 95,000 101,413 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 76,000 77,102 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 140,000 154,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 170,000 175,525 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 95,000 99,988 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 80,000 83,600 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 80,000 77,200 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 77,000 85,663 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 245,000 265,213 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 125,000 127,712 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 183,000 204,334 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 255,000 288,931 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 150,000 163,548 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 675,000 598,618 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 65,000 72,638 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 50,000 57,750 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 49,444 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 95,000 94,288 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 119,000 110,075 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 475,000 525,257 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) (In default) † 5,000 5,788 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 310,000 337,580 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 200,000 184,958 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 190,917 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 65,000 66,300 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 165,000 176,550 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 110,000 118,525 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 40,000 44,205 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 164,000 182,669 Transportation (0.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 185,000 193,325 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 207,000 223,560 64 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Transportation cont. Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 $65,000 $67,643 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 300,000 327,136 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 121,418 140,997 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 75,000 68,988 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 39,000 37,267 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 71,000 62,905 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 170,000 188,700 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 100,000 103,620 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 96,688 100,555 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 85,000 84,150 Utilities and power (2.3%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 150,000 172,500 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 200,000 220,000 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 40,000 37,400 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 120,000 127,384 Appalachian Power Co. sr. unsec. unsub. notes 4.6s, 2021 245,000 262,671 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 60,000 57,645 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 55,000 70,867 Beaver Valley Funding Corp. sr. bonds 9s, 2017 130,000 131,169 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 288,000 322,349 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 128,000 137,280 Calpine Corp. 144A sr. notes 7 1/4s, 2017 97,000 100,638 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 25,000 27,424 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 208,000 240,737 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 189,854 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 145,000 153,700 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 435,000 447,415 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 200,000 250 El Paso Corp. sr. unsec. notes 7s, 2017 210,000 234,207 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 35,780 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 70,000 84,971 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 245,000 293,872 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,180,000 1,112,150 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 152,000 160,170 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 125,000 140,625 Dynamic Asset Allocation Conservative Fund 65 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Utilities and power cont. Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 $75,000 $78,750 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 140,000 149,800 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 140,000 147,630 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 120,000 126,907 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 375,000 351,648 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 40,000 42,700 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 30,000 32,550 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 185,000 207,663 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 62,573 65,076 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 196,000 179,247 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 33,000 32,095 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 115,000 126,788 ITC Holdings Corp. 144A notes 5 7/8s, 2016 285,000 315,829 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 225,000 253,217 Kansas Gas and Electric Co. bonds 5.647s, 2021 52,031 55,530 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 300,000 355,257 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 430,000 528,151 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 330,000 294,103 Nevada Power Co. mtge. notes 7 1/8s, 2019 310,000 384,917 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 130,000 146,423 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 265,000 283,550 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 350,000 323,142 Oncor Electric Delivery Co., LLC bank guaranty unsec. sub. notes 4.55s, 2041 135,000 129,369 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 153,000 170,219 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 985,000 1,090,822 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 465,000 464,397 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 15,000 13,978 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 90,000 99,626 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 215,000 245,373 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 337,000 350,480 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 70,000 67,200 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 90,000 81,450 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,341 66 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Utilities and power cont. Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 $110,000 $76,038 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 155,000 159,952 Union Electric Co. sr. notes 6.4s, 2017 265,000 308,750 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 45,000 51,613 Total corporate bonds and notes (cost $129,661,180) MORTGAGE-BACKED SECURITIES (4.7%)* Principal amount Value Agency collateralized mortgage obligations (1.4%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.06s, 2037 $209,431 $300,831 IFB Ser. 2979, Class AS, 23.605s, 2034 27,228 35,525 IFB Ser. 3072, Class SB, 22.982s, 2035 334,659 476,228 IFB Ser. 3249, Class PS, 21.673s, 2036 297,351 409,476 IFB Ser. 3065, Class DC, 19.313s, 2035 270,099 398,453 IFB Ser. 2990, Class LB, 16.48s, 2034 290,893 383,348 IFB Ser. 3708, Class SQ, IO, 6.368s, 2040 851,959 149,970 IFB Ser. 4105, Class LS, IO, 5.968s, 2041 457,795 88,821 IFB Ser. 3964, Class SA, IO, 5.818s, 2041 944,693 140,523 IFB Ser. 311, Class S1, IO, 5.768s, 2043 2,221,786 488,786 IFB Ser. 308, Class S1, IO, 5.768s, 2043 757,847 172,857 IFB Ser. 310, Class S4, IO, 5.751s, 2043 399,000 98,098 Ser. 3747, Class HI, IO, 4 1/2s, 2037 96,289 10,307 Ser. 3391, PO, zero%, 2037 22,053 18,580 Ser. 3300, PO, zero%, 2037 142,962 133,702 Ser. 3206, Class EO, PO, zero%, 2036 14,390 12,744 FRB Ser. 3326, Class WF, zero%, 2035 6,899 6,209 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.827s, 2036 87,388 171,522 IFB Ser. 06-8, Class HP, 23.911s, 2036 234,477 377,780 IFB Ser. 05-45, Class DA, 23.764s, 2035 405,528 610,134 IFB Ser. 05-75, Class GS, 19.713s, 2035 134,506 182,978 IFB Ser. 05-106, Class JC, 19.569s, 2035 91,552 136,732 IFB Ser. 05-83, Class QP, 16.929s, 2034 53,722 70,278 Ser. 07-64, Class LO, PO, zero%, 2037 81,619 71,882 Ser. 07-14, Class KO, PO, zero%, 2037 64,721 56,072 Ser. 06-125, Class OX, PO, zero%, 2037 8,224 7,417 Ser. 06-84, Class OT, PO, zero%, 2036 9,415 8,376 Government National Mortgage Association IFB Ser. 10-85, Class SE, IO, 6.37s, 2040 812,004 151,723 IFB Ser. 10-20, Class SE, IO, 6.07s, 2040 1,301,839 231,207 IFB Ser. 13-129, Class CS, IO, 5.968s, 2042 1,224,000 215,767 IFB Ser. 10-37, Class SG, IO, 5.52s, 2040 77,464 12,559 IFB Ser. 10-42, Class ES, IO, 5 1/2s, 2040 1,512,591 238,233 Ser. 10-9, Class UI, IO, 5s, 2040 977,709 208,945 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 705,942 153,542 Dynamic Asset Allocation Conservative Fund 67 MORTGAGE-BACKED SECURITIES (4.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 10-107, Class NI, IO, 4 1/2s, 2039 $1,751,082 $286,915 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,419,296 210,648 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 1,951,532 287,363 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,573,164 527,292 Ser. 06-36, Class OD, PO, zero%, 2036 6,264 5,754 Commercial mortgage-backed securities (2.3%) Banc of America Commercial Mortgage Trust Ser. 06-5, Class A2, 5.317s, 2047 1,541,757 1,551,236 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.995s, 2042 3,745,306 17,697 Ser. 04-5, Class XC, IO, 0.868s, 2041 5,964,974 35,993 Ser. 07-5, Class XW, IO, 0.532s, 2051 15,610,795 156,529 Ser. 05-1, Class XW, IO, 0.039s, 2042 11,626,395 2,860 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 6.082s, 2050 111,000 107,283 Ser. 04-PR3I, Class X1, IO, 1.079s, 2041 2,077,422 15,857 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class C, 5.61s, 2039 191,000 182,501 Ser. 06-PW14, Class X1, IO, 0.224s, 2038 8,442,701 146,903 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.191s, 2049 66,144,546 959,096 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 351,000 362,408 Commercial Mortgage Trust 144A Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.179s, 2046 29,860,045 391,841 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.519s, 2038 692,490 25 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 807,952 806,712 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.049s, 2020 467,220 8,714 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 131,566 508 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.932s, 2032 F 67,676 33,837 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.302s, 2045 138,011,271 385,054 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.774s, 2043 10,166,410 80,498 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 219,000 201,918 FRB Ser. 05-GG3, Class B, 4.894s, 2042 194,000 198,869 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.22s, 2038 17,101,305 21,873 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 37,992 37,992 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 106,500 108,161 FRB Ser. 06-LDP7, Class B, 6.056s, 2045 251,000 215,967 68 Dynamic Asset Allocation Conservative Fund MORTGAGE-BACKED SECURITIES (4.7%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LDPX, Class A3S, 5.317s, 2049 $651,562 $653,135 FRB Ser. 13-C10, Class D, 4.3s, 2047 212,000 174,405 Ser. 06-LDP8, Class X, IO, 0.734s, 2045 9,730,582 142,310 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6 3/8s, 2051 267,000 260,828 FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 192,000 178,491 FRB Ser. 12_LC9, Class D, 4.575s, 2047 224,000 200,968 Ser. 05-CB12, Class X1, IO, 0.491s, 2037 7,118,458 44,590 Ser. 06-LDP6, Class X1, IO, 0 1/4s, 2043 13,686,532 42,428 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 62,936 63,408 Ser. 99-C1, Class G, 6.41s, 2031 145,590 151,773 Ser. 98-C4, Class H, 5.6s, 2035 215,000 228,301 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 188,186 195,932 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.496s, 2040 22,839,887 84,508 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 23,088,076 96,277 Ser. 06-C7, Class XCL, IO, 0.334s, 2038 12,961,684 228,994 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.38s, 2028 4,051 — Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.045s, 2050 199,000 203,880 Ser. 03-KEY1, Class B, 5.334s, 2035 1,863,000 1,867,114 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.109s, 2039 6,533,956 41,125 Ser. 05-MCP1, Class XC, IO, 0.761s, 2043 9,998,970 83,151 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 190,000 180,500 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.503s, 2045 1,644,961 160,384 Ser. 05-C3, Class X, IO, 6.332s, 2044 506,275 47,691 Ser. 07-C5, Class X, IO, 5.897s, 2049 336,725 27,443 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558s, 2044 225,000 192,533 Morgan Stanley-Bank of America-Merrill Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.894s, 2046 1,822,085 187,274 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 339,850 84,963 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 449,000 405,107 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 6.166s, 2046 46,000 44,565 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.494s, 2042 F 18,757,118 68,651 Ser. 06-C26, Class XC, IO, 0.185s, 2045 7,125,194 13,965 Dynamic Asset Allocation Conservative Fund 69 MORTGAGE-BACKED SECURITIES (4.7%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (1.0%) Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 10.266s, 2036 $100,000 $100,250 FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 100,000 82,150 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 11.734s, 2037 170,214 98,406 Ser. 09-RR7, Class 1A7, IO, 1.717s, 2046 5,956,182 199,160 Ser. 09-RR7, Class 2A7, IO, 1.561s, 2047 6,439,581 201,559 Countrywide Alternative Loan Trust Ser. 07-4CB, Class 1A5, 5 3/4s, 2037 309,684 264,266 FRB Ser. 05-51, Class 1A1, 0 1/2s, 2035 712,914 554,291 FRB Ser. 05-24, Class 4A1, 0.41s, 2035 1,460,074 1,228,296 FRB Ser. 06-OA3, Class 1A1, 0.379s, 2036 322,136 228,223 WAMU Mortgage Pass-Through Certificates Ser. 05-AR19, Class X, IO, 1.471s, 2045 4,997,740 234,394 FRB Ser. 06-AR1, Class 2A1B, 1.223s, 2046 196,149 162,611 FRB Ser. 06-AR3, Class A1B, 1.153s, 2046 426,648 324,893 FRB Ser. 05-AR13, Class A1C3, 0.669s, 2045 424,922 336,326 FRB Ser. 05-AR17, Class A1C3, 0.659s, 2045 F 710,582 380,162 FRB Ser. 05-AR9, Class A1C3, 0.659s, 2045 384,954 331,060 FRB Ser. 05-AR15, Class A1B3, 0.519s, 2045 631,489 509,927 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A6, 5 1/2s, 2037 274,580 281,616 Total mortgage-backed securities (cost $23,181,190) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.1%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $96,926 $61,558 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 155,000 131,905 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 1,329,000 1,220,687 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,073,112 684,109 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 400,000 428,492 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 4,564 1,952,850 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) $320,000 271,200 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 400,000 339,936 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 175,000 188,213 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 67,050 79,119 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 460,000 446,200 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 200,000 167,000 Total foreign government and agency bonds and notes (cost $6,615,894) 70 Dynamic Asset Allocation Conservative Fund INVESTMENT COMPANIES (0.8%)* Shares Value SPDR S&P rust 26,485 $4,452,129 Total investment companies (cost $2,344,349) SENIOR LOANS (0.2%)* c Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $29,019 $29,056 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.429s, 2018 377,691 341,260 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 129,064 129,790 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 72,339 72,159 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 59,954 58,755 Neiman-Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 114,051 113,743 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 62,400 62,400 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.71s, 2017 106,302 71,422 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 27,357 27,608 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 63,810 63,475 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 54,685 54,548 Total senior loans (cost $1,040,236) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 349 $333,470 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 4,035 107,936 M/I Homes, Inc. $2.438 pfd. 2,312 58,378 Total preferred stocks (cost $348,184) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 5,720 $120,835 General Motors Co. Ser. B, $2.375 cv. pfd. 4,439 222,505 United Technologies Corp. $3.75 cv. pfd. 1,100 71,269 Total convertible preferred stocks (cost $381,497) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $135,000 $139,400 4.071s, 1/1/14 35,000 35,283 Total municipal bonds and notes (cost $170,000) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $55,000 $68,578 Total convertible bonds and notes (cost $59,913) Dynamic Asset Allocation Conservative Fund 71 WARRANTS (—%)*† Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 12 $1,056 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 34,898 — Total warrants (cost $7,016) SHORT-TERM INVESTMENTS (30.6%)* Principal amount/shares Value Federal Home Loan Mortgage Corp. discounted commercial paper with an effective yield of 0.02%, December 2, 2013 $15,400,000 $15,399,476 Federal National Mortgage Association discounted commercial paper with an effective yield of 0.03%, November 6, 2013 5,000,000 4,999,850 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, August 21, 2014 # § 1,087,000 1,086,266 U.S. Treasury Bills with an effective yield of 0.08%, February 6, 2014 # ∆ § 5,000,000 4,999,599 Putnam Cash Collateral Pool, LLC 0.13% d 643,425 643,425 Putnam Money Market Liquidity Fund 0.05% L 38,363,631 38,363,631 Putnam Short Term Investment Fund 0.06% L 99,688,231 99,688,231 SSgA Prime Money Market Fund 0.02% P 1,670,000 1,670,000 Total short-term investments (cost $166,849,133) TOTAL INVESTMENTS Total investments (cost $619,720,219) Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments 72 Dynamic Asset Allocation Conservative Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $544,825,669. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $258,947,514 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. Dynamic Asset Allocation Conservative Fund 73 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $85,911,302) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $818,691 $801,383 $17,308 Australian Dollar Sell 10/18/13 818,691 790,397 (28,294) British Pound Sell 12/18/13 2,648,974 2,545,864 (103,110) Canadian Dollar Sell 10/18/13 86,368 81,585 (4,783) Singapore Dollar Sell 11/20/13 586,865 576,666 (10,199) Swiss Franc Sell 12/18/13 415,818 401,203 (14,615) Barclays Bank PLC Australian Dollar Buy 10/18/13 1,899,346 1,882,202 17,144 Australian Dollar Sell 10/18/13 1,921,618 1,877,558 (44,060) Brazilian Real Buy 10/18/13 370,426 371,369 (943) Brazilian Real Sell 10/18/13 370,426 368,923 (1,503) British Pound Sell 12/18/13 3,326,751 3,264,243 (62,508) Canadian Dollar Sell 10/18/13 72,006 69,272 (2,734) Euro Buy 12/18/13 781,293 773,367 7,926 Euro Sell 12/18/13 781,293 769,378 (11,915) Hong Kong Dollar Buy 11/20/13 267,592 267,679 (87) Hungarian Forint Buy 12/18/13 369,327 370,441 (1,114) Japanese Yen Sell 11/20/13 419,093 414,650 (4,443) Mexican Peso Buy 10/18/13 239,725 244,058 (4,333) Norwegian Krone Buy 12/18/13 18,672 15,160 3,512 Singapore Dollar Buy 11/20/13 110,565 115,138 (4,573) Swiss Franc Buy 12/18/13 332,500 320,840 11,660 Citibank, N.A. Australian Dollar Buy 10/18/13 414,238 416,908 (2,670) Australian Dollar Sell 10/18/13 414,238 404,113 (10,125) Brazilian Real Buy 10/18/13 122,846 123,946 (1,100) Brazilian Real Sell 10/18/13 122,846 122,200 (646) Canadian Dollar Buy 10/18/13 402,726 405,110 (2,384) Canadian Dollar Sell 10/18/13 406,802 402,033 (4,769) Danish Krone Sell 12/18/13 400,575 390,160 (10,415) Euro Buy 12/18/13 443,147 433,638 9,509 Euro Sell 12/18/13 443,147 443,386 239 Japanese Yen Buy 11/20/13 807,662 812,110 (4,448) Japanese Yen Sell 11/20/13 807,662 804,702 (2,960) New Taiwan Dollar Buy 11/20/13 605,110 608,673 (3,563) Swiss Franc Sell 12/18/13 482,097 450,973 (31,124) Credit Suisse International Australian Dollar Buy 10/18/13 412,281 409,817 2,464 Australian Dollar Sell 10/18/13 412,281 401,757 (10,524) British Pound Sell 12/18/13 521,155 494,587 (26,568) Canadian Dollar Sell 10/18/13 272,010 264,440 (7,570) Czech Koruna Buy 12/18/13 264,245 260,380 3,865 74 Dynamic Asset Allocation Conservative Fund FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $85,911,302) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Czech Koruna Sell 12/18/13 $264,245 $256,152 $(8,093) Euro Buy 12/18/13 1,286,954 1,253,008 33,946 Euro Sell 12/18/13 1,286,954 1,280,417 (6,537) Japanese Yen Buy 11/20/13 1,526,507 1,521,370 5,137 Japanese Yen Sell 11/20/13 1,526,507 1,524,350 (2,157) Mexican Peso Buy 10/18/13 114,083 119,759 (5,676) Norwegian Krone Sell 12/18/13 164,995 160,988 (4,007) South African Rand Buy 10/18/13 730,042 735,205 (5,163) South African Rand Sell 10/18/13 730,042 726,486 (3,556) South Korean Won Buy 11/20/13 485,278 486,714 (1,436) Swedish Krona Buy 12/18/13 403,956 391,959 11,997 Swiss Franc Sell 12/18/13 1,125,188 1,085,631 (39,557) Deutsche Bank AG Australian Dollar Buy 10/18/13 102,791 123,582 (20,791) British Pound Buy 12/18/13 6,148 6,150 (2) British Pound Sell 12/18/13 6,148 5,908 (240) Canadian Dollar Sell 10/18/13 58,226 63,280 5,054 Euro Sell 12/18/13 1,890,718 1,883,783 (6,935) Norwegian Krone Buy 12/18/13 397,961 411,608 (13,647) Swiss Franc Sell 12/18/13 420,576 404,547 (16,029) Goldman Sachs International Australian Dollar Buy 10/18/13 386,933 384,208 2,725 British Pound Sell 12/18/13 197,880 181,253 (16,627) Canadian Dollar Sell 10/18/13 429,606 426,446 (3,160) Euro Sell 12/18/13 4,871 3,199 (1,672) Japanese Yen Sell 11/20/13 270,596 278,835 8,239 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 900,700 874,209 26,491 Australian Dollar Sell 10/18/13 900,700 882,677 (18,023) British Pound Sell 12/18/13 2,641,855 2,538,628 (103,227) Canadian Dollar Sell 10/18/13 240,568 235,575 (4,993) Chinese Yuan (Offshore) Sell 11/20/13 729,443 724,030 (5,413) Euro Buy 12/18/13 669,660 651,872 17,788 Euro Sell 12/18/13 669,660 664,421 (5,239) Japanese Yen Sell 11/20/13 1,193,358 1,193,344 (14) New Taiwan Dollar Buy 11/20/13 605,104 607,820 (2,716) Swedish Krona Buy 12/18/13 9,475 9,193 282 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 406,131 401,756 4,375 Brazilian Real Buy 10/18/13 329,028 315,798 13,230 Brazilian Real Sell 10/18/13 329,028 314,932 (14,096) British Pound Buy 12/18/13 416,471 406,860 9,611 Dynamic Asset Allocation Conservative Fund 75 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $85,911,302) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. British Pound Sell 12/18/13 $416,471 $399,562 $(16,909) Canadian Dollar Buy 10/18/13 1,323,949 1,304,944 19,005 Canadian Dollar Sell 10/18/13 1,323,949 1,312,553 (11,396) Czech Koruna Buy 12/18/13 264,240 260,358 3,882 Czech Koruna Sell 12/18/13 264,240 256,121 (8,119) Euro Sell 12/18/13 352,489 333,833 (18,656) Japanese Yen Buy 11/20/13 1,436,213 1,422,162 14,051 Japanese Yen Sell 11/20/13 1,436,213 1,435,892 (321) Malaysian Ringgit Buy 11/20/13 969,446 993,807 (24,361) Malaysian Ringgit Sell 11/20/13 969,446 960,663 (8,783) Mexican Peso Buy 10/18/13 178,453 178,026 427 Norwegian Krone Buy 12/18/13 168,477 168,124 353 Polish Zloty Buy 12/18/13 360,655 358,677 1,978 Singapore Dollar Sell 11/20/13 189,085 178,289 (10,796) South African Rand Buy 10/18/13 730,002 736,240 (6,238) South African Rand Sell 10/18/13 730,002 726,523 (3,479) South Korean Won Buy 11/20/13 242,639 240,770 1,869 Swedish Krona Sell 12/18/13 185,382 180,552 (4,830) Swiss Franc Sell 12/18/13 11,839 1,145 (10,694) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 396,811 407,800 (10,989) Euro Sell 12/18/13 706,600 686,202 (20,398) Hungarian Forint Buy 12/18/13 369,326 370,493 (1,167) Japanese Yen Sell 11/20/13 410,430 402,494 (7,936) State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 1,195,466 1,196,294 (828) Brazilian Real Buy 10/18/13 568,337 555,021 13,316 Brazilian Real Sell 10/18/13 568,337 554,427 (13,910) British Pound Sell 12/18/13 1,549,064 1,488,364 (60,700) Canadian Dollar Sell 10/18/13 73,460 74,886 1,426 Czech Koruna Buy 12/18/13 264,240 260,368 3,872 Czech Koruna Sell 12/18/13 264,240 256,307 (7,933) Euro Buy 12/18/13 407,696 414,729 (7,033) Japanese Yen Buy 11/20/13 160,190 159,977 213 Japanese Yen Sell 11/20/13 160,190 158,468 (1,722) Mexican Peso Buy 10/18/13 237,589 239,662 (2,073) Norwegian Krone Buy 12/18/13 56,646 52,575 4,071 Singapore Dollar Sell 11/20/13 447,761 432,693 (15,068) South Korean Won Buy 11/20/13 485,278 479,950 5,328 Swiss Franc Sell 12/18/13 433,301 416,724 (16,577) 76 Dynamic Asset Allocation Conservative Fund FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $85,911,302) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Sell 10/18/13 $1,337,771 $1,270,196 $(67,575) British Pound Buy 12/18/13 8,127,491 7,809,096 318,395 Canadian Dollar Sell 10/18/13 403,988 399,032 (4,956) Euro Sell 12/18/13 1,835,104 1,808,050 (27,054) Japanese Yen Buy 11/20/13 405,988 406,705 (717) Japanese Yen Sell 11/20/13 411,336 405,836 (5,500) Mexican Peso Buy 10/18/13 53,773 59,848 (6,075) New Zealand Dollar Buy 10/18/13 433,242 405,207 28,035 New Zealand Dollar Sell 10/18/13 433,242 410,536 (22,706) Norwegian Krone Sell 12/18/13 37,608 28,045 (9,563) Singapore Dollar Buy 11/20/13 603,845 599,761 4,084 Singapore Dollar Sell 11/20/13 603,845 593,761 (10,084) Swedish Krona Buy 12/18/13 407,824 395,609 12,215 Swiss Franc Sell 12/18/13 892,051 857,864 (34,187) Turkish Lira Buy 12/18/13 357,272 369,336 (12,064) Turkish Lira Sell 12/18/13 357,272 362,268 4,996 WestPac Banking Corp. Australian Dollar Buy 10/18/13 215,833 238,727 (22,894) Canadian Dollar Sell 10/18/13 62,301 57,437 (4,864) Euro Buy 12/18/13 408,643 397,961 10,682 Euro Sell 12/18/13 408,643 401,826 (6,817) Japanese Yen Sell 11/20/13 1,071,962 1,072,264 302 Total FUTURES CONTRACTS OUTSTANDING at 9/30/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 145 $5,647,542 Dec-13 $(5,394) FTSE 100 Index (Short) 26 2,706,268 Dec-13 77,585 MSCI EAFE Index Mini (Short) 196 17,788,960 Dec-13 (319,872) Russell 2000 Index Mini (Short) 120 12,856,800 Dec-13 (233,040) S&P 500 Index (Long) 6 2,511,450 Dec-13 (13,198) S&P 500 Index E-Mini (Long) 97 8,120,355 Dec-13 (38,509) S&P 500 Index E-Mini (Short) 249 20,845,035 Dec-13 185,841 S&P Mid Cap 400 Index E-Mini (Long) 36 4,466,160 Dec-13 42,388 S&P Mid Cap 400 Index E-Mini (Short) 19 2,357,140 Dec-13 (4,421) SPI 200 Index (Long) 48 5,847,045 Dec-13 (15,874) U.S. Treasury Bond 30 yr (Long) 77 10,269,875 Dec-13 229,049 U.S. Treasury Bond Ultra 30 yr (Long) 46 6,536,313 Dec-13 150,563 Dynamic Asset Allocation Conservative Fund 77 FUTURES CONTRACTS OUTSTANDING at 9/30/13 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Long) 156 $34,361,438 Dec-13 $100,641 U.S. Treasury Note 2 yr (Short) 40 8,810,625 Dec-13 (25,701) U.S. Treasury Note 5 yr (Long) 342 41,398,031 Dec-13 588,374 U.S. Treasury Note 10 yr (Long) 132 16,683,563 Dec-13 361,718 U.S. Treasury Note 10 yr (Short) 17 2,148,641 Dec-13 (48,345) Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $30,628,281) Principal Settlement Agency amount date Value Federal National Mortgage Association, 6s, October 1, 2043 $28,000,000 10/10/13 $30,628,281 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $62,805,300 E $25,686 12/18/15 3 month USD- 0.75% $(76,220) LIBOR-BBA 27,164,100 E 34,827 12/18/18 3 month USD- 2.05% 9,946 LIBOR-BBA 5,042,800 E 52,551 12/18/43 3 month USD- 3.85% 133,116 LIBOR-BBA 10,287,300 E (50,810) 12/18/23 3 month USD- 3.15% (274,703) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $213,320 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(5,031) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 68,232 — 1/12/42 4.00% (1 month Synthetic TRS Index (1,020) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,479,883 — 1/12/41 4.00% (1 month Synthetic TRS Index (38,606) USD-LIBOR) 4.00% 30 year Fannie Mae pools 78 Dynamic Asset Allocation Conservative Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $518,259 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(8,068) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,887 — 1/12/38 6.50% (1 month Synthetic TRS Index (30) USD-LIBOR) 6.50% 30 year Fannie Mae pools 37,690 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (296) USD-LIBOR 6.50% 30 year Fannie Mae pools 26,290 — 1/12/41 5.00% (1 month Synthetic MBX Index 264 USD-LIBOR) 5.00% 30 year Fannie Mae pools 422,267 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,574) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,957 — 1/12/40 5.00% (1 month Synthetic MBX Index 75 USD-LIBOR) 5.00% 30 year Fannie Mae pools 544,766 — 1/12/40 4.50% (1 month Synthetic MBX Index 8,900 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,615,544 — 1/12/41 5.00% (1 month Synthetic MBX Index 16,212 USD-LIBOR) 5.00% 30 year Fannie Mae pools 74,231 — 1/12/41 5.00% (1 month Synthetic MBX Index 745 USD-LIBOR) 5.00% 30 year Fannie Mae pools 13,020 — 1/12/40 5.00% (1 month Synthetic MBX Index 123 USD-LIBOR) 5.00% 30 year Fannie Mae pools 42,678 — 1/12/40 5.00% (1 month Synthetic MBX Index 402 USD-LIBOR) 5.00% 30 year Fannie Mae pools 30,743 — 1/12/40 5.00% (1 month Synthetic MBX Index 289 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,273 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (10) USD-LIBOR 6.00% 30 year Fannie Mae pools 6,637 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (52) USD-LIBOR 6.50% 30 year Fannie Mae pools 493,105 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,874) USD-LIBOR 6.50% 30 year Fannie Mae pools 216,808 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (359) USD-LIBOR 6.00% 30 year Fannie Mae pools Dynamic Asset Allocation Conservative Fund 79 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $352,235 $— 1/12/38 6.50% (1 month Synthetic MBX Index $2,767 USD-LIBOR) 6.50% 30 year Fannie Mae pools 154,863 — 1/12/39 6.00% (1 month Synthetic MBX Index 256 USD-LIBOR) 6.00% 30 year Fannie Mae pools 74,540 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (453) USD-LIBOR 5.50% 30 year Fannie Mae pools 37,333 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (227) USD-LIBOR 5.50% 30 year Fannie Mae pools 37,333 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (227) USD-LIBOR 5.50% 30 year Fannie Mae pools 213,320 — 1/12/41 4.50% (1 month Synthetic TRS Index (5,031) USD-LIBOR) 4.50% 30 year Fannie Mae pools 74,791 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (455) USD-LIBOR 5.50% 30 year Fannie Mae pools 194,206 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,181) USD-LIBOR 5.50% 30 year Fannie Mae pools 74,791 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (455) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,252 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10) USD-LIBOR 6.50% 30 year Fannie Mae pools 57,735 — 1/12/41 5.00% (1 month Synthetic MBX Index 579 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 157,273 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,236) USD-LIBOR 6.50% 30 year Fannie Mae pools 149,331 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (908) USD-LIBOR 5.50% 30 year Fannie Mae pools 88,028 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (692) USD-LIBOR 6.50% 30 year Fannie Mae pools 224,753 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 5,909 USD-LIBOR 5.00% 30 year Fannie Mae pools 612,759 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 9,539 USD-LIBOR 4.00% 30 year Fannie Mae pools 80 Dynamic Asset Allocation Conservative Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $54,219 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(426) USD-LIBOR 6.50% 30 year Fannie Mae pools 57,099 151 1/12/38 (6.50%) 1 month Synthetic MBX Index (257) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 784,060 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,868 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 160 — 2/13/14 (3 month USD- A basket (101,960) LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks units 3,675 — 2/13/14 3 month USD- Russell 1000 Total (432) LIBOR-BBA minus Return Index 0.15% Credit Suisse International $213,320 — 1/12/41 4.50% (1 month Synthetic TRS Index (5,031) USD-LIBOR) 4.50% 30 year Fannie Mae pools 612,759 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 9,539 USD-LIBOR 4.00% 30 year Fannie Mae pools 612,759 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 9,539 USD-LIBOR 4.00% 30 year Fannie Mae pools Goldman Sachs International 175,904 — 1/12/39 6.00% (1 month Synthetic TRS Index (2,112) USD-LIBOR) 6.00% 30 year Fannie Mae pools 31,930 — 1/12/38 6.50% (1 month Synthetic TRS Index (140) USD-LIBOR) 6.50% 30 year Fannie Mae pools 82,066 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,278) USD-LIBOR) 4.00% 30 year Fannie Mae pools 80,803 — 1/12/41 4.50% (1 month Synthetic TRS Index (1,906) USD-LIBOR) 4.50% 30 year Fannie Mae pools 169,659 — 1/12/42 4.00% (1 month Synthetic TRS Index (2,535) USD-LIBOR) 4.00% 30 year Fannie Mae pools 169,659 — 1/12/42 4.00% (1 month Synthetic TRS Index (2,535) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,154,891 — 1/12/41 4.00% (1 month Synthetic TRS Index (17,979) USD-LIBOR) 4.00% 30 year Fannie Mae pools Dynamic Asset Allocation Conservative Fund 81 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $323,213 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(7,623) USD-LIBOR) 4.50% 30 year Fannie Mae pools 589,383 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,175) USD-LIBOR) 4.00% 30 year Fannie Mae pools 602,099 — 1/12/41 4.50% (1 month Synthetic TRS Index (14,201) USD-LIBOR) 4.50% 30 year Fannie Mae pools 136,673 — 1/12/41 4.50% (1 month Synthetic TRS Index (3,223) USD-LIBOR) 4.50% 30 year Fannie Mae pools 46,255 — 1/12/41 4.00% (1 month Synthetic TRS Index (720) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,630 — 1/12/38 6.50% (1 month Synthetic TRS Index (12) USD-LIBOR) 6.50% 30 year Fannie Mae pools 90,961 — 1/12/41 4.50% (1 month Synthetic TRS Index (2,145) USD-LIBOR) 4.50% 30 year Fannie Mae pools 881,865 — 1/12/40 4.00% (1 month Synthetic TRS Index (16,897) USD-LIBOR) 4.00% 30 year Fannie Mae pools 316,327 — 1/12/41 4.00% (1 month Synthetic TRS Index (4,925) USD-LIBOR) 4.00% 30 year Fannie Mae pools 34,435 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (271) USD-LIBOR 6.50% 30 year Fannie Mae pools 41,447 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (326) USD-LIBOR 6.50% 30 year Fannie Mae pools 957,436 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,905) USD-LIBOR) 4.00% 30 year Fannie Mae pools 763,198 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,996) USD-LIBOR 6.50% 30 year Fannie Mae pools 13,023 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 57 USD-LIBOR 6.50% 30 year Fannie Mae pools 12,415 — 1/12/39 6.00% (1 month Synthetic TRS Index (149) USD-LIBOR) 6.00% 30 year Fannie Mae pools 213,320 — 1/12/41 4.50% (1 month Synthetic TRS Index (5,031) USD-LIBOR) 4.50% 30 year Fannie Mae pools 82 Dynamic Asset Allocation Conservative Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $370,043 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(5,761) USD-LIBOR) 4.00% 30 year Fannie Mae pools 85,882 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 2,026 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,487,702 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 35,088 USD-LIBOR 4.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 212,397 — 1/12/41 4.50% (1 month Synthetic TRS Index (5,009) USD-LIBOR) 4.50% 30 year Fannie Mae pools 44,564 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 535 USD-LIBOR 6.00% 30 year Fannie Mae pools 108,924 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 1,694 USD-LIBOR 4.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB BBB–/P $957 $14,000 5/11/63 300 bp $(397) Index CMBX NA BBB BBB–/P 1,868 31,000 5/11/63 300 bp (1,130) Index CMBX NA BBB BBB–/P 3,828 62,000 5/11/63 300 bp (2,168) Index CMBX NA BBB BBB–/P 3,648 64,000 5/11/63 300 bp (2,541) Index Barclays Bank PLC NA HY Series 20 BBB–/P (51,155) 1,574,000 6/20/18 500 bp 42,306 Index CMBX NA BBB BBB+/P 5,210 47,000 5/11/63 300 bp 666 Index Credit Suisse International CMBX NA BBB BBB–/P 264 9,000 5/11/63 300 bp (606) Index CMBX NA BBB BB+/P 3,422 28,000 5/11/63 300 bp 715 Index Dynamic Asset Allocation Conservative Fund 83 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB BBB–/P $2,716 $28,000 5/11/63 300 bp $8 Index CMBX NA BBB BBB–/P 555 29,000 5/11/63 300 bp (2,249) Index CMBX NA BBB BBB–/P 248 32,000 5/11/63 300 bp (2,846) Index CMBX NA BBB BBB–/P 3,502 44,000 5/11/63 300 bp (753) Index CMBX NA BBB BBB–/P 6,214 55,000 5/11/63 300 bp 896 Index CMBX NA BBB B+/P 5,335 55,000 5/11/63 300 bp 16 Index CMBX NA BBB BBB–/P 4,413 57,000 5/11/63 300 bp (1,099) Index CMBX NA BBB BBB–/P 3,750 57,000 5/11/63 300 bp (1,762) Index CMBX NA BBB BBB–/P 876 57,000 5/11/63 300 bp (4,636) Index CMBX NA BBB BBB–/P 4,628 58,000 5/11/63 300 bp (980) Index CMBX NA BBB BBB–/P 1,765 58,000 5/11/63 300 bp (3,844) Index CMBX NA BBB BBB–/P 1,022 58,000 5/11/63 300 bp (4,587) Index CMBX NA BBB B+/P 4,589 63,000 5/11/63 300 bp (1,503) Index CMBX NA BBB BBB–/P 743 64,000 5/11/63 300 bp (5,446) Index CMBX NA BBB B+/P 6,974 91,000 5/11/63 300 bp (1,826) Index CMBX NA BBB BBB–/P 4,924 120,000 5/11/63 300 bp (6,680) Index NA HY Series 20 BBB–/P (661,697) 16,805,000 6/20/18 500 bp 336,147 Index CMBX NA BBB BBB–/P 1,169 15,000 5/11/63 300 bp (281) Index CMBX NA BBB BBB–/P 2,326 24,000 5/11/63 300 bp 5 Index CMBX NA BBB BBB–/P 4,192 47,000 5/11/63 300 bp (357) Index CMBX NA BBB BBB–/P 5,269 48,000 5/11/63 300 bp 627 Index 84 Dynamic Asset Allocation Conservative Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB BBB–/P $3,727 $49,000 5/11/63 300 bp $(1,011) Index CMBX NA BBB BBB–/P 5,640 51,000 5/11/63 300 bp 708 Index CMBX NA BBB BBB–/P 7,566 71,000 5/11/63 300 bp 700 Index CMBX NA BBB BBB+/P 9,927 94,000 5/11/63 300 bp 838 Index JPMorgan Chase Bank N.A. NA HY Series 20 B+/P (239,492) 7,230,000 6/20/18 500 bp 189,809 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by“/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series 21 BB+/P $(54,447) $5,140,000 12/20/18 100 bp $(6,291) Index NA IG Series 21 BBB–/P (26,107) 2,410,000 12/20/18 100 bp (3,528) Index NA IG Series 21 BBB+/P (55,250) 5,145,000 12/20/18 100 bp (7,047) Index NA IG Series 21 BBB+/P (83,964) 7,640,000 12/20/18 100 bp (12,386) Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by“/F.” Dynamic Asset Allocation Conservative Fund 85 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $11,354,255 $— $— Capital goods 15,171,408 — — Communication services 9,516,224 — — Conglomerates 4,106,627 — — Consumer cyclicals 23,530,274 230 — Consumer staples 19,651,165 — 1,418 Energy 17,334,190 — — Financials 35,414,707 — 394,710 Health care 26,567,169 — — Technology 27,571,899 — — Transportation 3,233,087 — — Utilities and power 4,688,211 — — Total common stocks Convertible bonds and notes — 68,578 — Convertible preferred stocks 71,269 343,340 — Corporate bonds and notes — 135,737,637 — Foreign government and agency bonds and notes — 5,971,269 — Investment companies 4,452,129 — — Mortgage-backed securities — 25,450,193 — Municipal bonds and notes — 174,683 — Preferred stocks 107,936 391,848 — Senior loans — 1,024,216 — U.S. Government and agency mortgage obligations — 145,435,740 — U.S. Treasury obligations — 57,710 — Warrants — 1,056 — Short-term investments 139,721,862 27,128,616 — Totals by level 86 Dynamic Asset Allocation Conservative Fund Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(592,056) $— Futures contracts 1,031,805 — — TBA sale commitments — (30,628,281) — Interest rate swap contracts — (270,115) — Total return swap contracts — (195,500) — Credit default contracts — 1,558,332 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Conservative Fund 87 Statement of assets and liabilities 9/30/13 ASSETS Investment in securities, at value, including $627,469 of securities on loan (Note 1): Unaffiliated issuers (identified cost $481,024,932) $545,978,369 Affiliated issuers (identified cost $138,695,287) (Notes 1 and 5) 138,695,287 Cash 20,337 Foreign currency (cost $20,146) (Note 1) 20,314 Dividends, interest and other receivables 3,281,504 Receivable for shares of the fund sold 3,292,106 Receivable for investments sold 6,356,287 Receivable for sales of delayed delivery securities (Note 1) 31,993,035 Receivable for variation margin (Note 1) 391,073 Unrealized appreciation on forward currency contracts (Note 1) 661,002 Unrealized appreciation on OTC swap contracts (Note 1) 685,847 Premium paid on OTC swap contracts (Note 1) 952,344 Total assets LIABILITIES Payable for investments purchased 4,470,370 Payable for purchases of delayed delivery securities (Note 1) 146,192,453 Payable for shares of the fund repurchased 784,728 Payable for compensation of Manager (Note 2) 233,243 Payable for custodian fees (Note 2) 53,813 Payable for investor servicing fees (Note 2) 150,938 Payable for Trustee compensation and expenses (Note 2) 181,963 Payable for administrative services (Note 2) 2,290 Payable for distribution fees (Note 2) 315,349 Payable for variation margin (Note 1) 198,855 Unrealized depreciation on forward currency contracts (Note 1) 1,253,058 Unrealized depreciation on OTC swap contracts (Note 1) 354,457 Premium received on OTC swap contracts (Note 1) 111,418 TBA sale commitments, at value (proceeds receivable $30,628,281) (Note 1) 30,628,281 Collateral on securities loaned, at value (Note 1) 643,425 Collateral on certain derivative contracts, at value (Note 1) 1,727,710 Other accrued expenses 199,485 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $488,170,912 Undistributed net investment income (Note 1) 3,996,105 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (12,831,612) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 65,490,264 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 88 Dynamic Asset Allocation Conservative Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($384,650,860 divided by 37,152,605 shares) $10.35 Offering price per class A share (100/94.25 of $10.35)* $10.98 Net asset value and offering price per class B share ($25,472,159 divided by 2,477,030 shares)** $10.28 Net asset value and offering price per class C share ($51,128,827 divided by 4,987,520 shares)** $10.25 Net asset value and redemption price per class M share ($9,332,909 divided by 909,656 shares) $10.26 Offering price per class M share (100/96.50 of $10.26)* $10.63 Net asset value, offering price and redemption price per class R share ($4,461,221 divided by 421,054 shares) $10.60 Net asset value, offering price and redemption price per class R5 share ($11,108 divided by 1,070 shares) $10.38 Net asset value, offering price and redemption price per class R6 share ($2,981,210 divided by 287,112 shares) $10.38 Net asset value, offering price and redemption price per class Y share ($66,787,375 divided by 6,433,580 shares) $10.38 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Conservative Fund 89 Statement of operations Year ended 9/30/13 INVESTMENT INCOME Interest (including interest income of $110,549 from investments in affiliated issuers) (Note 5) $11,682,232 Dividends (net of foreign tax of $136,407) 5,450,601 Securities lending (Note 1) 13,311 Total investment income EXPENSES Compensation of Manager (Note 2) 3,001,267 Investor servicing fees (Note 2) 983,625 Custodian fees (Note 2) 132,219 Trustee compensation and expenses (Note 2) 50,344 Distribution fees (Note 2) 1,801,127 Administrative services (Note 2) 16,411 Other 311,327 Total expenses Expense reduction (Note 2) (5,853) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 19,245,419 Net realized gain on swap contracts (Note 1) 6,609,221 Net realized loss on futures contracts (Note 1) (10,600,513) Net realized gain on foreign currency transactions (Note 1) 19,583 Net realized gain on written options (Notes 1 and 3) 159,313 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (223,214) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 8,768,361 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 90 Dynamic Asset Allocation Conservative Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/13 Year ended 9/30/12 Operations: Net investment income $10,855,677 $11,436,344 Net realized gain on investments and foreign currency transactions 15,433,023 12,990,623 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 8,545,147 43,587,893 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (6,177,280) (6,053,012) Class B (225,049) (230,076) Class C (445,853) (422,960) Class M (101,310) (94,498) Class R (55,608) (51,031) Class R5 (207) (47) Class R6 (30,108) (48) Class Y (1,691,108) (1,607,570) Decrease from capital share transactions (Note 4) (38,140,519) (16,683,470) Total increase (decrease) in net assets NET ASSETS Beginning of year 556,858,864 513,986,716 End of year (including undistributed net investment income and distributions in excess of net investment income of $3,996,105 and $2,412,363, respectively) The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Conservative Fund 91 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) g Class A September 30, 2013 .20 .43 (.16) — — 1.05 1.99 305 September 30, 2012 .21 1.00 (.16) — — 1.07 2.21 278 September 30, 2011 .20 (.12) j (.33) — — e,f 1.07 2.12 288 September 30, 2010 .28 .69 (.49) — e — 1.05 d 3.21 d 196 September 30, 2009 .22 .35 (.32) — e — e,h 1.28 d,i 3.00 d 292 Class B September 30, 2013 .12 .44 (.09) — — 1.80 1.24 305 September 30, 2012 .14 .98 (.08) — — 1.82 1.46 278 September 30, 2011 .13 (.11) j (.27) — — e,f 1.82 1.36 288 September 30, 2010 .22 .68 (.42) — e — 1.80 d 2.49 d 196 September 30, 2009 .17 .36 (.26) — e — e,h 2.03 d,i 2.24 d 292 Class C September 30, 2013 .12 .44 (.09) — — 1.80 1.24 305 September 30, 2012 .14 .98 (.09) — — 1.82 1.46 278 September 30, 2011 .13 (.10) j (.27) — — e,f 1.82 1.38 288 September 30, 2010 .21 .67 (.42) — e — 1.80 d 2.45 d 196 September 30, 2009 .17 .34 (.26) — e — e,h 2.03 d,i 2.25 d 292 Class M September 30, 2013 .15 .43 (.11) — — 1.55 1.49 305 September 30, 2012 .16 .98 (.11) — — 1.57 1.71 278 September 30, 2011 .15 (.10) j (.29) — — e,f 1.57 1.62 288 September 30, 2010 .24 .67 (.44) — e — 1.55 d 2.73 d 196 September 30, 2009 .19 .35 (.28) — e — e,h 1.78 d,i 2.55 d 292 Class R September 30, 2013 .18 .45 (.14) — — 1.30 1.74 305 September 30, 2012 .19 1.02 (.13) — — 1.32 1.95 278 September 30, 2011 .18 (.11) j (.31) — — e,f 1.32 1.88 288 September 30, 2010 .26 .72 (.46) — e — 1.30 d 2.94 d 196 September 30, 2009 .21 .39 (.30) — e — e,h 1.53 d,i 2.71 d 292 Class R5 September 30, 2013 .24 .44 (.20) — — .74 2.30 305 September 30, 2012† .05 .33 (.05) — — 3.93 * 10 .19 * .55 * 278 Class R6 September 30, 2013 .23 .45 (.20) — — .67 2.20 305 September 30, 2012† .06 .32 (.05) — — 3.94 * 10 .17 * .57 * 278 Class Y September 30, 2013 .23 .44 (.19) — — .80 2.27 305 September 30, 2012 .23 .99 (.18) — — .82 2.46 278 September 30, 2011 .21 (.09) j (.36) — — e,f .82 2.26 288 September 30, 2010 .31 .68 (.51) — e — .80 d 3.45 d 196 September 30, 2009 .25 .37 (.34) — e — e,h 1.03 d,i 3.29 d 292 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 92 Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Conservative Fund 93 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.05 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Portfolio turnover excludes TBA purchase and sale transactions. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. which amounted to less than $0.01 per share outstanding as of May 31, 2009. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.11% of average net assets as of September 30, 2009. j The amount shown for a share outstanding does not correspond with the aggregate net gain on investments for the period due to the timing of sales and repurchases of fund shares in relation to fluctuating market values of the investments of the fund. The accompanying notes are an integral part of these financial statements. 94 Dynamic Asset Allocation Conservative Fund Notes to financial statements 9/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through September 30, 2013. Putnam Dynamic Asset Allocation Conservative Fund (the fund) is a diversified series of Putnam Asset Allocation Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return consistent with preservation of capital. Total return is composed of capital appreciation and income. The fund invests mainly in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund also invests, to a lesser extent, in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. Putnam Management may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Dynamic Asset Allocation Conservative Fund 95 Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated 96 Dynamic Asset Allocation Conservative Fund and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or Dynamic Asset Allocation Conservative Fund 97 loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, 98 Dynamic Asset Allocation Conservative Fund restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,146,742 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $760,355 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $559,944. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss Dynamic Asset Allocation Conservative Fund 99 if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $627,469 and the fund received cash collateral of $643,425. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 100 Dynamic Asset Allocation Conservative Fund The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2013, the fund had a capital loss carryover of $5,873,719 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryover and the expiration date is: Loss carryover Short-term Long-term Total Expiration $5,873,719 N/A $5,873,719 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, foreign currency gains and losses, unrealized gains and losses on certain futures contracts, straddle loss deferrals, income on swap contracts and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $4,279,314 to decrease distributions in excess of net investment income, $293,629 to increase paid-in-capital and $4,572,943 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $67,497,589 Unrealized depreciation (6,664,548) Net unrealized appreciation 60,833,041 Undistributed ordinary income 3,900,932 Capital loss carryforward (5,873,719) Cost for federal income tax purposes $623,784,331 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. Dynamic Asset Allocation Conservative Fund 101 Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) and of the sub-advisory contract between Putnam Management, PIL and The Putnam Advisory Company, LLC (PAC) described below, for a term no longer than March 7, 2014. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. This expense limitation remains in place under the interim management contract described above. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. PAC, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $666,135 ClassR5 13 ClassB 44,669 ClassR6 740 ClassC 87,892 ClassY 161,211 ClassM 15,733 Total ClassR 7,232 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,004 under the expense offset arrangements and by $4,849 under the brokerage/service arrangements. 102 Dynamic Asset Allocation Conservative Fund Each independent Trustee of the fund receives an annual Trustee fee, of which $418, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $954,105 ClassM 67,527 ClassB 255,692 ClassR 20,727 ClassC 503,076 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $70,966 and $2,173 from the sale of classA and classM shares, respectively, and received $8,306 and $2,679 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $141 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,199,520,408 and $1,232,173,576, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the beginning of the reporting period $79,906,953 $5,744,561 Options opened 26,835,000 128,244 Options exercised (7,245,000) (5,005) Options expired — — Options closed (99,496,953) (5,867,800) Written options outstanding at the end of the reporting period $— $— Dynamic Asset Allocation Conservative Fund 103 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 6,050,464 $61,294,876 6,291,757 $59,199,377 Shares issued in connection with reinvestment of distributions 582,348 5,913,666 611,192 5,752,855 6,632,812 67,208,542 6,902,949 64,952,232 Shares repurchased (7,575,971) (76,683,165) (8,745,180) (82,165,765) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 567,886 $5,712,022 554,362 $5,191,014 Shares issued in connection with reinvestment of distributions 21,207 214,038 22,483 209,937 589,093 5,926,060 576,845 5,400,951 Shares repurchased (753,221) (7,577,178) (906,623) (8,480,242) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 979,723 $9,856,181 877,591 $8,185,202 Shares issued in connection with reinvestment of distributions 40,774 410,291 40,866 380,636 1,020,497 10,266,472 918,457 8,565,838 Shares repurchased (1,030,507) (10,366,646) (916,272) (8,506,021) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 201,070 $1,988,327 175,185 $1,605,020 Shares issued in connection with reinvestment of distributions 9,780 98,472 9,819 91,600 210,850 2,086,799 185,004 1,696,620 Shares repurchased (119,619) (1,201,574) (223,809) (2,086,439) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 136,123 $1,414,279 204,872 $1,964,014 Shares issued in connection with reinvestment of distributions 5,123 53,261 5,070 48,786 141,246 1,467,540 209,942 2,012,800 Shares repurchased (109,361) (1,134,002) (217,315) (2,093,473) Net increase (decrease) 104 Dynamic Asset Allocation Conservative Fund For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 1,045 $10,000 Shares issued in connection with reinvestment of distributions 20 207 5 47 20 207 1,050 10,047 Shares repurchased — Net increase 20 For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR6 Shares Amount Shares Amount Shares sold 287,164 $2,955,049 1,045 $10,000 Shares issued in connection with reinvestment of distributions 2,911 30,108 5 48 290,075 2,985,157 1,050 10,048 Shares repurchased (4,013) (41,029) — — Net increase Year ended 9/30/13 Year ended 9/30/12 ClassY Shares Amount Shares Amount Shares sold 5,848,777 $59,181,641 2,330,438 $22,174,494 Shares issued in connection with reinvestment of distributions 164,991 1,676,838 169,492 1,599,717 6,013,768 60,858,479 2,499,930 23,774,211 Shares repurchased (9,054,120) (91,936,181) (2,101,430) (19,774,277) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 1,070 100.0% $11,108 Class R6 1,071 0.4% $11,117 Dynamic Asset Allocation Conservative Fund 105 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $137,610,237 $121,342,072 $220,588,678 $71,533 $38,363,631 Putnam Short Term Investment Fund* — 264,648,378 164,960,147 39,016 99,688,231 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased swap option contracts (contract amount) $13,200,000 Written swap option contracts (contract amount) (Note 3) $7,700,000 Futures contracts (number of contracts) 2,000 Forward currency contracts (contract amount) $179,500,000 OTC interest rate swap contracts (notional) $92,700,000 Centrally cleared interest rate swap contracts (notional) $26,600,000 OTC total return swap contracts (notional) $63,100,000 OTC credit default swap contracts (notional) $44,400,000 Centrally cleared credit default swap contracts (notional) $4,700,000 Warrants (number of warrants) 35,000 106 Dynamic Asset Allocation Conservative Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net assets — Unrealized Credit contracts appreciation $1,711,122* Payables $152,790 Foreign exchange contracts Receivables 661,002 Payables 1,253,058 Investments, Net assets — Unrealized Payables, Net assets — Equity contracts appreciation 306,870* Unrealized depreciation 732,700* Receivables, Net assets — Unrealized Payables, Net assets — Interest rate contracts appreciation 1,623,316* Unrealized depreciation 630,240* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $4,693,738 $4,693,738 Foreign exchange contracts — — 238,073 — 238,073 Equity contracts — (6,192,449) — 1,637,174 (4,555,275) Interest rate contracts (99,085) (4,408,064) — 278,309 (4,228,840) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(933,332) $(933,332) Foreign exchange contracts — — — (501,077) — (501,077) Equity contracts (6,275) — (1,194,284) — (1,169,906) (2,370,465) Interest rate contracts — 4,015 1,350,614 — 179,720 1,534,349 Total Dynamic Asset Allocation Conservative Fund 107 Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 108 Dynamic Asset Allocation Conservative Fund Federal tax information (Unaudited) The fund designated 27.61% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 39.44%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $8,011,885 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Dynamic Asset Allocation Conservative Fund 109 About the Trustees Independent Trustees 110 Dynamic Asset Allocation Conservative Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Dynamic Asset Allocation Conservative Fund 111 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 112 Dynamic Asset Allocation Conservative Fund Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Dynamic Asset Allocation Conservative Fund 113 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds: George Putnam Balanced Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 114 Dynamic Asset Allocation Conservative Fund Absolute Return Putnam RetirementReady ® Funds — portfolios Absolute Return 100 Fund ® with automatically adjusting allocations to Absolute Return 300 Fund ® stocks, bonds, and money market instruments, Absolute Return 500 Fund ® becoming more conservative over time. Absolute Return 700 Fund ® RetirementReady 2055 Fund Global Sector RetirementReady 2050 Fund Global Consumer Fund RetirementReady 2045 Fund Global Energy Fund RetirementReady 2040 Fund Global Financials Fund RetirementReady 2035 Fund Global Health Care Fund RetirementReady 2030 Fund Global Industrials Fund RetirementReady 2025 Fund Global Natural Resources Fund RetirementReady 2020 Fund Global Sector Fund RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money Asset Allocation market investments to generate Putnam Global Asset Allocation Funds — retirement income. portfolios with allocations to stocks, bonds, and money market instruments that are Retirement Income Fund Lifestyle 1 adjusted dynamically within specified ranges Retirement Income Fund Lifestyle 2 as market conditions change. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Dynamic Asset Allocation Conservative Fund 115 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Advisor Robert E. Patterson and Assistant Treasurer The Putnam Advisory George Putnam, III Company, LLC Robert L. Reynolds Susan G. Malloy One Post Office Square W. Thomas Stephens Vice President and Boston, MA 02109 Assistant Treasurer Officers Marketing Services Robert L. Reynolds James P. Pappas Putnam Retail Management President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Executive Vice President, Vice President and Custodian Principal Executive Officer, and BSA Compliance Officer State Street Bank Compliance Liaison and Trust Company Nancy E. Florek Steven D. Krichmar Vice President, Director of Legal Counsel Vice President and Proxy Voting and Corporate Ropes & Gray LLP Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Auditors Robert T. Burns PricewaterhouseCoopers LLP Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Dynamic Asset Allocation Conservative Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam. com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 116 Dynamic Asset Allocation Conservative Fund Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2013	$128,446	$	$29,790	$ — September 30, 2012	$181,777	$	$29,883	$1,071 For the fiscal years ended September 30, 2013 and September 30, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $179,790 and $192,963 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
